Exhibit 10.4

AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
NORTHSTAR REALTY EUROPE LIMITED PARTNERSHIP
a Delaware limited partnership




----------------------------------












THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN OPINION OF
COUNSEL SATISFACTORY TO THE PARTNERSHIP, IN FORM AND SUBSTANCE SATISFACTORY TO
THE PARTNERSHIP, TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER
DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE ACT AND UNDER
APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.






Dated as of October 31, 2015







--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


ARTICLE I
DEFINED TERMS
1


 
 
 
ARTICLE II
ORGANIZATIONAL MATTERS
20


Section 2.1
Organization
20


Section 2.2
Withdrawal of Initial Limited Partner
20


Section 2.3
Name
20


Section 2.4
Registered Office and Agent; Principal Office
20


Section 2.5
Power of Attorney
20


Section 2.6
Term
22


Section 2.7
Partnership Interests are Securities
22


 
 
 
ARTICLE III
PURPOSE
22


Section 3.1
Purpose and Business
22


Section 3.2
Powers
22


Section 3.3
Partnership Only for Partnership Purposes
23


Section 3.4
Representations and Warranties by the Parties
23


 
 
 
ARTICLE IV
CAPITAL CONTRIBUTIONS
25


Section 4.1
Capital Contributions of the Partners
25


Section 4.2
Issuances of Additional Partnership Interests
26


Section 4.3
Additional Funds and Capital Contributions
27


Section 4.4
Stock Incentive Plan
28


Section 4.5
LTIP Units
29


Section 4.6
No Interest; No Return
31


Section 4.7
Conversion or Redemption of Preferred Shares
31


Section 4.8
Conversion or Redemption of Junior Shares
32


Section 4.9
Conversion of LTIP Units
32


Section 4.10
Other Contribution Provisions
35


Section 4.11
Not Publicly Traded
35


Section 4.12
Restricted Units
35


 
 
 
ARTICLE V
DISTRIBUTIONS
36


Section 5.1
Requirement and Characterization of Distributions
36


Section 5.2
Distributions in Kind
36


Section 5.3
Amounts Withheld
36


Section 5.4
Distributions Upon Liquidation
36


Section 5.5
Distributions to Reflect Issuance of Additional Partnership Units
36


Section 5.6
Restricted Distributions
37


 
 
 


-i-

--------------------------------------------------------------------------------



ARTICLE VI
ALLOCATIONS
37


Section 6.1
Timing and Amount of Allocations of Net Income and Net Loss
37


Section 6.2
General Allocations
37


Section 6.3
Additional Allocation Provisions
38


Section 6.4
Tax Allocations
43


 
 
 
ARTICLE VII
MANAGEMENT AND OPERATIONS OF BUSINESS
44


Section 7.1
Management
44


Section 7.2
Certificate of Limited Partnership
47


Section 7.3
Restrictions on General Partner’s Authority
48


Section 7.4
Reimbursement of the General Partner
50


Section 7.5
Outside Activities of the General Partner and the Company
50


Section 7.6
Contracts with Affiliates
51


Section 7.7
Indemnification
52


Section 7.8
Liability of the General Partner
53


Section 7.9
Other Matters Concerning the General Partner
55


Section 7.10
Title to Partnership Assets
55


Section 7.11
Reliance by Third Parties
56


 
 
 
ARTICLE VIII
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
56


Section 8.1
Limitation of Liability
56


Section 8.2
Management of Business
56


Section 8.3
Outside Activities of Limited Partners
56


Section 8.4
Return of Capital
57


Section 8.5
Rights of Limited Partners Relating to the Partnership
57


Section 8.6
Redemption Rights of Limited Partners
58


 
 
 
ARTICLE IX
BOOKS, RECORDS, ACCOUNTING AND REPORTS
62


Section 9.1
Records and Accounting
62


Section 9.2
Partnership Year
62


Section 9.3
Reports
62


 
 
 
ARTICLE X
TAX MATTERS
63


Section 10.1
Preparation of Tax Returns
63


Section 10.2
Tax Elections
63


Section 10.3
Tax Matters Partner
64


Section 10.4
Withholding
65


Section 10.5
Organizational Expenses
65


 
 
 
ARTICLE XI
TRANSFERS AND WITHDRAWALS
66


Section 11.1
Transfer
66




-ii-

--------------------------------------------------------------------------------



Section 11.2
Transfer of the General Partner Interest and the Company’s Limited Partner
Interest; Extraordinary Transactions
66


Section 11.3
Limited Partners’ Rights to Transfer
68


Section 11.4
Substituted Limited Partners
69


Section 11.5
Assignees
70


Section 11.6
General Provisions
70


 
 
 
ARTICLE XII
ADMISSION OF PARTNERS
72


Section 12.1
Admission of Successor General Partner
72


Section 12.2
Admission of Additional Limited Partners
73


Section 12.3
Amendment of Agreement and Certificate of Limited Partnership
73


Section 12.4
Admission of Limited Partners
74


Section 12.5
Limit on Number of Partners
74


 
 
 
ARTICLE XIII
DISSOLUTION, LIQUIDATION AND TERMINATION
74


Section 13.1
Dissolution
74


Section 13.2
Winding Up
74


Section 13.3
Deemed Distribution and Recontribution
76


Section 13.4
Rights of Limited Partners
77


Section 13.5
Notice of Dissolution
77


Section 13.6
Cancellation of Certificate of Limited Partnership
77


Section 13.7
Reasonable Time for Winding-Up
77


 
 
 
ARTICLE XIV
PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS
77


Section 14.1
Procedures for Actions and Consents of Partners
77


Section 14.2
Amendments
77


Section 14.3
Meetings of the Partners
78


Section 14.4
Voting Rights of LTIP Units
78


 
 
 
ARTICLE XV
GENERAL PROVISIONS
79


Section 15.1
Addresses and Notice
79


Section 15.2
Titles and Captions
79


Section 15.3
Pronouns and Plurals
80


Section 15.4
Further Action
80


Section 15.5
Binding Effect
80


Section 15.6
Waiver
80


Section 15.7
Counterparts
80


Section 15.8
Applicable Law
80


Section 15.9
Entire Agreement
80


Section 15.10
Invalidity of Provisions
81


Section 15.11
Limitation to Preserve REIT Status
81




-iii-

--------------------------------------------------------------------------------



Section 15.12
No Partition
81


Section 15.13
No Third-Party Rights Created Hereby
82


Section 15.14
No Rights as Stockholders
82


 
 
 
ARTICLE XVI
SERIES SN PREFERRED UNITS
83


Section 16.1
Number
83


Section 16.2
Distributions
83


Section 16.3
Liquidation Preference
84


Section 16.4
Redemption of the Series SN Preferred Units
84


Section 16.5
Redemption at Option of Company upon a Change of Control
85


Section 16.6
Ranking
86


Section 16.7
Voting
87


Section 16.8
Restrictions on Ownership and Transfer
87


Section 16.9
General
87






-iv-

--------------------------------------------------------------------------------





EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS
A-1
EXHIBIT B
NOTICE OF REDEMPTION
B-1
EXHIBIT C
NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO PARTNERSHIP COMMON
UNITS
C-1
EXHIBIT D
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP UNITS INTO
PARTNERSHIP COMMON UNITS
D-1
































-v-

--------------------------------------------------------------------------------




AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF NORTHSTAR REALTY EUROPE LIMITED PARTNERSHIP
THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF NORTHSTAR REALTY
EUROPE LIMITED PARTNERSHIP, dated as of October 31, 2015 is entered into by and
among NorthStar Realty Europe Corp., a Maryland corporation (the “Company”), as
the General Partner and a Limited Partner, and the limited partners that are a
party hereto from time to time.
WHEREAS, the General Partner and NorthStar Realty Finance Limited Partnership, a
Delaware limited partnership, as the initial limited partner (the “Initial
Limited Partner”), formed the Partnership pursuant to a Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware and
entered into an Agreement of Limited Partnership, dated as of September 25, 2015
(the “Original Agreement”).
WHEREAS, on the date hereof, pursuant to that certain contribution agreement,
dated as of the date hereof (the “NRE OP Contribution Agreement”), the Initial
Limited Partner contributed the assets and liabilities specified in the NRE OP
Contribution Agreement to the Partnership in exchange for a number of
Partnership Common Units specified in the NRE OP Contribution Agreement.
WHEREAS, on the date hereof, the Initial Limited Partner made a distribution of
the Partnership Common Units received pursuant to the NRE OP Contribution
Agreement to NorthStar Realty Finance Corp., a Maryland corporation (“NRF”) and
the holders of long-term incentive plan units of limited partnership in the
Initial Limited Partner.
WHERAS, on the date hereof, pursuant to that certain contribution agreement,
dated as of the date hereof (the “NRE Contribution Agreement”), NRF contributed
the Partnership Common Units distributed to it by the Initial Limited Partner to
the Company in exchange for shares of Common Stock as specified in the NRE
Contribution Agreement.
WHEREAS, the parties hereto wish to: (i) amend and restate the Original
Agreement as hereinafter set forth; (ii) admit the Limited Partners listed on
the signature pages hereto as limited partners of the Partnership; (iii) effect
the withdrawal of the Initial Limited Partner from the Partnership, (iv) issue
to the Company 340,000 Series SN Preferred Units and (v) continue the
Partnership on the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




--------------------------------------------------------------------------------



ARTICLE I

DEFINED TERMS
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.
“Actions” has the meaning set forth in Section 7.7 hereof.
“Additional Funds” has the meaning set forth in Section 4.3(a) hereof.
“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.2, Section 4.5 and Section 12.2
hereof and who is shown as such on the books and records of the Partnership.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant Partnership Year, after giving effect to the following adjustments:
(i)    decrease such deficit by any amounts that such Partner is obligated to
restore pursuant to this Agreement or by operation of law upon liquidation of
such Partner’s Partnership Interest or is deemed to be obligated to restore
pursuant to the penultimate sentence of each of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and
(ii)    increase such deficit by the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
“Adjustment Event” has the meaning set forth in Section 4.5(b) hereof.
“Adjustment Factor” means 1.0; provided, however, that in the event that:
(i)    the Company (a) declares or pays a dividend on its outstanding REIT
Shares in REIT Shares or makes a distribution to all holders of its outstanding
REIT Shares in REIT Shares, (b) splits or subdivides its outstanding REIT Shares
or (c) effects a reverse stock split or otherwise combines its outstanding REIT
Shares into a smaller number of REIT Shares, the Adjustment Factor shall be
adjusted by multiplying the Adjustment Factor previously in effect by a
fraction, (i) the numerator of which shall be the number of REIT Shares issued
and outstanding on the record date for such dividend, distribution, split,
subdivision, reverse split or combination (assuming for such purposes that such
dividend, distribution, split, subdivision, reverse split or combination has
occurred as of such time) and (ii) the denominator of which shall be the actual
number of

2

--------------------------------------------------------------------------------



REIT Shares (determined without the above assumption) issued and outstanding on
the record date for such dividend, distribution, split, subdivision, reverse
split or combination;
(ii)    the Company distributes any rights, options or warrants to all holders
of its REIT Shares to subscribe for or to purchase or to otherwise acquire REIT
Shares (or other securities or rights convertible into, exchangeable for or
exercisable for REIT Shares) at a price per share less than the Value of a REIT
Share on the record date for such distribution (each a “Distributed Right”),
then the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor previously in effect by a fraction (a) the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date plus the
maximum number of REIT Shares purchasable under such Distributed Rights and (b)
the denominator of which shall be the number of REIT Shares issued and
outstanding on the record date plus a fraction (1) the numerator of which is the
maximum number of REIT Shares purchasable under such Distributed Rights times
the minimum purchase price per REIT Share under such Distributed Rights and (2)
the denominator of which is the Value of a REIT Share as of the record date;
provided, however, that, if any such Distributed Rights expire or become no
longer exercisable, then the Adjustment Factor shall be adjusted, effective
retroactive to the date of distribution of the Distributed Rights, to reflect a
reduced maximum number of REIT Shares or any change in the minimum purchase
price for the purposes of the above fraction; and
(iii)    the Company shall, by dividend or otherwise, distribute to all holders
of its REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the Company (or its direct or indirect wholly owned
Subsidiaries) pursuant to a pro rata distribution by the Partnership, then the
Adjustment Factor shall be adjusted to equal the amount determined by
multiplying the Adjustment Factor in effect immediately prior to the close of
business on the date fixed for determination of stockholders entitled to receive
such distribution by a fraction (i) the numerator of which shall be such Value
of a REIT Share on the date fixed for such determination and (ii) the
denominator of which shall be the Value of a REIT Share on the dates fixed for
such determination less the then fair market value (as determined by the General
Partner, whose determination shall be conclusive) of the portion of the
evidences of indebtedness or assets so distributed applicable to one REIT Share.
For the avoidance of doubt, an adjustment to the Adjustment Factor is not
required under this subsection (iii) in the case of a distribution by the
Company of securities of a Subsidiary to all holders of the REIT Shares where
substantially all the assets of such Subsidiary are received by the Company
pursuant to a pro rata distribution by the Partnership and are subsequently
contributed by the Company to the Subsidiary, but the securities of the
Subsidiary themselves are not distributed pro rata by the Partnership.
Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event. If, however, General Partner received a Notice of Redemption
after the record date, if any, but prior to the effective

3

--------------------------------------------------------------------------------



date of such event, the Adjustment Factor shall be determined as if the General
Partner had received the Notice of Redemption immediately prior to the record
date for such event.
Notwithstanding the foregoing, the Adjustment Factor shall not be adjusted in
connection with an event described in clauses (i) or (ii) above if, in
connection with such event, the Partnership makes a distribution of cash,
Partnership Units, REIT Shares and/or rights, options or warrants to acquire
Partnership Units and/or REIT Shares with respect to all applicable Partnership
Common Units or effects a split of, or otherwise subdivides, or a reverse split
of, or otherwise combines, the Partnership Common Units, as applicable, that is
comparable as a whole in all material respects with such event.
“Affected Units” has the meaning set forth in Section 14.2 hereof.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” means this Amended and Restated Agreement of Limited Partnership of
NorthStar Realty Europe Limited Partnership, as it may be amended, supplemented
or restated from time to time.
“Alternative Mandatory Redemption Price” has the meaning set forth in Section
16.4(a)(ii) hereof.
“Applicable Percentage” has the meaning set forth in Section 8.6(b) hereof.
“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner in good faith. Such opinion may be in the form of an
opinion by such independent third party that the value for such property or
asset as set by the General Partner is fair, from a financial point of view, to
the Partnership.
“Assignee” means a Person to whom one or more Partnership Common Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.
“Available Cash” means, with respect to any period for which such calculation is
being made,
(i)    the sum, without duplication, of:
(1)    the Partnership’s Net Income or Net Loss (as the case may be) for such
period,

4

--------------------------------------------------------------------------------



(2)    Depreciation and all other noncash charges to the extent deducted in
determining Net Income or Net Loss for such period,
(3)    the amount of any reduction in reserves of the Partnership referred to in
clause (ii)(6) below (including, without limitation, reductions resulting
because the General Partner determines such amounts are no longer necessary),
(4)    the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Partnership property for such period
over the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period (excluding Terminating
Capital Transactions), and
(5)    all other cash received (including amounts previously accrued as Net
Income and amounts of deferred income) or any net amounts borrowed by the
Partnership for such period that was not included in determining Net Income or
Net Loss for such period;
(ii)    less the sum, without duplication, of:
(1)    all principal debt payments made during such period by the Partnership,
(2)    capital expenditures made by the Partnership during such period,
(3)    investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clause (ii)(1) or clause
(ii)(2) above,
(4)    all other expenditures and payments not deducted in determining Net
Income or Net Loss for such period (including amounts paid in respect of
expenses previously accrued),
(5)    any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period,
(6)    the amount of any increase in reserves (including, without limitation,
working capital reserves) established during such period that the General
Partner determines are necessary or appropriate in its sole and absolute
discretion, and
(7)    any amount distributed or paid in redemption of any Limited Partner
Interest or Partnership Units including, without limitation, any Cash Amount
paid.
Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established,

5

--------------------------------------------------------------------------------



after dissolution and the commencement of the liquidation and winding up of the
Partnership or (b) any Capital Contributions, whenever received.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
“Book Up Target” for each LTIP Unit means (i) initially, the Partnership Common
Unit Economic Balance as determined on the date such LTIP Unit was granted over
the Capital Contribution, if any, made by such LTIP Unitholder with respect to
such LTIP Unit and (ii) thereafter, the amount required to be allocated to such
LTIP Unit for the Economic Capital Account Balance, to the extent attributable
to such LTIP Unit, to be equal to the Partnership Common Unit Economic Balance.
Notwithstanding the foregoing, the Book Up Target shall be equal to zero for any
LTIP Unit for which the Economic Capital Account Balance attributable to such
LTIP Unit has, at any time, reached an amount equal to the Partnership Common
Unit Economic Balance determined as of such time.
“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:
(a)    To each Partner’s Capital Account, there shall be added such Partner’s
Capital Contributions, such Partner’s distributive share of Net Income and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the principal amount of any Partnership liabilities
assumed by such Partner or that are secured by any property distributed to such
Partner.
(b)    From each Partner’s Capital Account, there shall be subtracted the amount
of cash and the Gross Asset Value of any property distributed to such Partner
pursuant to any provision of this Agreement, such Partner’s distributive share
of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof, and the principal amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.
(c)    In the event any interest in the Partnership is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent that it relates to the Transferred
interest.
(d)    In determining the principal amount of any liability for purposes of
subsections (a) and (b) hereof, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and Regulations.
(e)    The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts are maintained in order to comply with
such Regulations, the General Partner may make such modification provided that
such modification will not have a material effect on the amounts distributable
to any Partner without such Partner’s Consent. The General Partner also shall

6

--------------------------------------------------------------------------------



(i) make any adjustments that are necessary or appropriate to maintain equality
between the Capital Accounts of the Partners and the amount of Partnership
capital reflected on the Partnership’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q) and (ii)
make any appropriate modifications in the event that unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section 1.704-1(b)
or Section 1.704-2.
“Capital Account Deficit” has the meaning set forth in Section 13.2(c) hereof.
“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2 or 4.3 hereof.
“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
REIT Share and (ii) the REIT Shares Amount determined as of the applicable
Valuation Date; provided that the Cash Amount will be reduced by the amount of
any distributions payable with respect to such REIT Shares Amount that have an
ex-dividend date after the Valuation Date and a record date before the Specified
Redemption Date.
“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware, as
amended from time to time in accordance with the terms hereof and the Act.
“Change in Control Purchase Price” shall have the meaning given in Article I of
the Indenture.
“Charter” means the charter of the Company.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.
“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share.
“Company” has the meaning set forth in the introductory paragraph hereof.
“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.
“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by a Majority in Interest
of the Limited Partners.
“Constituent Person” means (a) with respect to the Partnership, a Person with
which the Partnership consolidated or into which the Partnership merged or which
merged into the

7

--------------------------------------------------------------------------------



Partnership or to which a such sale or transfer of all or substantially all of
the Partnership’s was made, as the case may be; and (b) with respect to the
Company, a Person with which the Company consolidated or into which the Company
merged or which merged into the General Partner or to which a sale or transfer
of all or substantially all of the Company’s assets was made, as the case may
be.
“Contributed Property” means each item of Property or other asset, in such form
as may be permitted by the Act, but excluding cash, contributed or deemed
contributed to the Partnership (or deemed contributed by the Partnership to a
“new” partnership pursuant to Code Section 708).
“Controlled Entity” means, as to any Limited Partner, (a) any corporation more
than fifty percent (50%) of the outstanding voting stock of which is owned by
such Limited Partner or such Limited Partner’s Family Members, (b) any trust,
whether or not revocable, of which such Limited Partner or such Limited
Partner’s Family Members are the sole beneficiaries, (c) any partnership of
which such Limited Partner is the managing partner and in which such Limited
Partner or such Limited Partner’s Family Members hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Limited Partner
is the manager and in which such Limited Partner or such Limited Partner’s
Family Members hold membership interests representing at least twenty-five
percent (25%) of such limited liability company’s capital and profits.
“Conversion Date” has the meaning set forth in Section 4.9 hereof.
“Conversion Notice” has the meaning set forth in Section 4.9 hereof.
“Conversion Right” has the meaning set forth in Section 4.9 hereof.
“Cut-Off Date” means the fifth (5th) Business Day after the General Partner’s
receipt of a Notice of Redemption.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.
“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis;

8

--------------------------------------------------------------------------------



provided, however, that if the federal income tax depreciation, amortization or
other cost recovery deduction for such year or period is zero, Depreciation
shall be determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the General Partner.
“Distribution Payment Date” means December 15, 2015, June 15, 2016 and the
Mandatory Redemption Date.
“Distribution Period” semi-annual distribution periods commencing on July 1,
2015 or the most recent Distribution Payment Date, to but excluding the next
following Distribution Payment Date.
“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”
“Economic Capital Account Balance” has the meaning set forth in Section
6.3(b)(vi) hereof.
“Effective Date” means the date of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Extraordinary Transaction” means, with respect to the Company, the occurrence
of one or more of the following events: (i) a merger (including a triangular
merger), consolidation or other combination of the Company with or into another
Person (other than in connection with a change in the Company’s state of
incorporation or organizational form); (ii) the direct or indirect sale, lease,
exchange or other transfer of all or substantially all of its assets in one
transaction or a series of related transactions; (iii) any reclassification,
recapitalization or change of its outstanding equity interests (other than a
change in par value, or from par value to no par value, or as a result of a
split, dividend or similar subdivision); or (iv) the adoption of any plan of
liquidation or dissolution of the Company (whether or not in compliance with the
provisions of this Agreement).
“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters and intervivos or testamentary trusts of which only such Person and his
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters are beneficiaries.
“Forced Conversion” has the meaning set forth in Section 4.9 hereof.
“Forced Conversion Notice” has the meaning set forth in Section 4.9 hereof.
“Fundamental Change” has the meaning set forth in Section 8.6(h) hereof.
“Funding Debt” means any Debt incurred by or on behalf of the General Partner or
the Company for the purpose of providing funds to the Partnership.

9

--------------------------------------------------------------------------------



“Funds from Operations” is as defined by the National Association of Real Estate
Investment Trusts (“NAREIT”) and means net income (computed in accordance with
GAAP) excluding gains (or losses) from debt restructuring and sales of property,
plus depreciation and amortization on real estate assets, and after adjustments
for unconsolidated partnerships and joint ventures.
“General Partner” means the Company and its successors and assigns, as the
general partner of the Partnership in their capacities as general partner of the
Partnership.
“General Partner Interest” means the Partnership Interest held by the General
Partner in its capacity as General Partner, which Partnership Interest is an
interest as a general partner under the Act.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset as determined
by the General Partner and agreed to by the contributing Partner. In any case in
which the General Partner and the contributing Partner are unable to agree as to
the gross fair market value of any contributed asset or assets, such gross fair
market value shall be determined by Appraisal.
(b)    The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clause (i), clause (ii), clause (iii),
clause (iv) or clause (v) hereof shall be adjusted to equal their respective
gross fair market values, as determined by the General Partner using such
reasonable method of valuation as it may adopt, as of the following times:
(i)    the acquisition of an additional interest in the Partnership (other than
in connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;
(ii)    the distribution by the Partnership to a Partner of more than a
de minimis amount of Partnership property as consideration for an interest in
the Partnership, if the General Partner reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;
(iii)    the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);
(iv)    upon the admission of a successor General Partner pursuant to
Section 12.1 hereof; and

10

--------------------------------------------------------------------------------



(v)    at such other times as the General Partner shall reasonably determine to
be necessary and advisable if permitted by, or required in order to comply with,
Regulations Sections 1.704‑1(b) and 1.704‑2.
(c)    The Gross Asset Value of any Partnership asset distributed to a Partner
shall be the gross fair market value of such asset on the date of distribution
as determined by the distributee and the General Partner provided that, if the
distributee is the General Partner or if the distributee and the General Partner
cannot agree on such a determination, such gross fair market value shall be
determined by Appraisal.
(d)    The Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).
(e)    If the Gross Asset Value of a Partnership asset has been determined or
adjusted pursuant to subsection (a), subsection (b) or subsection (d) above,
such Gross Asset Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Net Income and
Net Losses.
“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.
“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of or against such Partner under any bankruptcy, insolvency or other
similar law now or hereafter in effect, (b) the Partner is adjudged as bankrupt
or insolvent, or a final and nonappealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner, (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors, (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above, (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief

11

--------------------------------------------------------------------------------



under any bankruptcy, insolvency or other similar law now or hereafter in effect
has not been dismissed within one hundred twenty (120) days after the
commencement thereof, (g) the appointment without the Partner’s consent or
acquiescence of a trustee, receiver or liquidator has not been vacated or stayed
within ninety (90) days of such appointment, or (h) an appointment referred to
in clause (g) above is not vacated within ninety (90) days after the expiration
of any such stay.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or (B) a director of the General Partner or an
officer of the Partnership or the General Partner and (ii) such other Persons
(including Affiliates of the General Partner or the Partnership) as the General
Partner may designate from time to time (whether before or after the event
giving rise to potential liability), in its sole and absolute discretion.
“Indenture” means the indenture, dated as of July 1, 2015 with respect to the
4.625% Senior Stock Settleable Notes due December 2016 of the Company, among the
Company, NorthStar Realty Finance Corp., NorthStar Realty Finance Limited
Partnership and Wilmington Trust, National Association, as the Trustee.
“Interest” means interest, original issue discount and other similar payments or
amounts paid by the Partnership for the use or forbearance of money.
“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.
“Junior Units” means Partnership Common Units and all classes or series of
Partnership Preferred Units ranking junior to the Series SN Preferred Units with
respect to distributions and rights upon liquidation, dissolution or winding up
the Partnership.
“Junior Share” means a share of capital stock of the Company now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are inferior or junior to the REIT Shares.
“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.
“Liquidation Preference” has the meaning set forth in Section 16.3(a) hereof.
“Liquidating Event” has the meaning set forth in Section 13.1 hereof.
“Liquidating Gains” has the meaning set forth in Section 6.3(b)(vi) hereof.

12

--------------------------------------------------------------------------------



“Liquidating Losses” has the meaning set forth in Section 6.3(b)(vi) hereof.
“Liquidator” has the meaning set forth in Section 13.2(a) hereof.
“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit, with
such further designation as the General Partner may assign to distinguish any
series of LTIP Units from other series, and which has the rights, preferences
and other privileges designated in Section 4.5 hereof, in any Partnership Unit
Designation establishing an additional series of LTIP Units and elsewhere in
this Agreement in respect of Holders of LTIP Units. The allocation of LTIP Units
among the Partners shall be set forth on Exhibit A, as may be amended from time
to time. For the avoidance of doubt, an LTIP Unit shall include a Special LTIP
Unit.
“LTIP Unitholder” means a Partner that holds LTIP Units.
“Majority in Interest of the Limited Partners” means Limited Partners (including
the Company and any of its Affiliates that are deemed to be Limited Partners
pursuant to this Agreement) holding more than fifty percent (50%) of the
outstanding Partnership Common Units held by all Limited Partners.
“Majority in Interest of the Outside Limited Partners” means Limited Partners
(excluding for this purpose (i) the Company, the General Partner and any
Subsidiaries of the Company or the General Partner, (ii) any Person of which the
Company or its Subsidiaries directly or indirectly owns or controls more than
50% of the voting interests and (iii) any Person directly or indirectly owning
or controlling more than 50% of the outstanding interests of the General
Partner) holding in the aggregate more than 50% of the outstanding Partnership
Common Units held by all Limited Partners who are not excluded for the purposes
hereof.
“Mandatory Redemption Date” shall have the meaning given in Section 16.4(a)(i)
hereof.
“Mandatory Redemption Price” shall have the meaning given in Section 16.4(a)(i)
hereof.
“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a)    Any income of the Partnership that is exempt from federal income tax and
not otherwise taken into account in computing Net Income (or Net Loss) pursuant
to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);
(b)    Any expenditure of the Partnership described in Code Section 705(a)(2)(B)
or treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

13

--------------------------------------------------------------------------------



(c)    In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to subsection (b) or subsection (c) of the definition of “Gross Asset
Value,” the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss;
(d)    Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
(e)    In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year;
(f)    To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and
(g)    Notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Section 6.3 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”
“Net Operating Income” has the meaning set forth in Section 6.2(c) hereof .
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, or (ii) any Debt issued by the Company that provides
any of the rights described in clause (i).
“Non-Electing Shares” has the meaning set forth in Section 8.6(h) hereof.
“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Partnership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).
“Notes” means the 4.625% Senior Stock-Settleable Notes due December 2016 of the
Company.

14

--------------------------------------------------------------------------------



“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.
“Optional Redemption Date” has the meaning set forth in Section 16.4(b)(i)
hereof.
“Optional Redemption Price” has the meaning set forth in Section 16.4(b)(i)
hereof.
“Ownership Limit” means the applicable restriction or restrictions on ownership
and transfer of shares of the Company imposed under the Charter.
“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704- 2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704- 2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).
“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.
“Partnership Common Unit” means a fractional share of the Partnership Interests
of all Partners issued pursuant to Sections 4.1 and 4.2 hereof, but does not
include any Partnership Preferred Unit or any other Partnership Unit specified
in a Partnership Unit Designation as being other than a Partnership Common Unit.
“Partnership Common Unit Economic Balance” has the meaning set forth in
Section 6.3(b) hereof.
“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Partnership Common Units, Partnership Preferred
Units or other Partnership Units.
“Partnership Junior Unit” means a fractional share of the Partnership Interests
that the General Partner has authorized pursuant to Section 4.1 or Section 4.2
or Section 4.3 hereof that has distribution rights, or rights upon liquidation,
winding up and dissolution, that are inferior or junior to the Partnership
Common Units.

15

--------------------------------------------------------------------------------



“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704- 2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Partnership Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(d).
“Partnership Preferred Unit” means a fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1 or
Section 4.2 or Section 4.3 hereof that has distribution rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Partnership Common Units.
“Partnership Record Date” means a record date established by the General Partner
for a distribution of Available Cash pursuant to Section 5.1 hereof, which
record date shall generally be the same as the record date established by the
Company for a distribution to its stockholders of some or all of its portion of
such distribution.
“Partnership Unit” shall mean a Partnership Common Unit, a Partnership Preferred
Unit, a Partnership Junior Unit or any other fractional share of the Partnership
Interests that the General Partner has authorized pursuant to Section 4.1 or
Section 4.2 or Section 4.3 hereof.
“Partnership Unit Designation” shall have the meaning set forth in Section 4.2
hereof.
“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.
“Percentage Interest” means, as to each Partner, the percentage represented by a
fraction (expressed as a percentage), the numerator of which is the total number
of Partnership Common Units and LTIP Units then owned by such Partner, and the
denominator of which is the total number of Partnership Common Units and LTIP
Units then owned by all of the Partners; provided that, for purposes of
allocations and distributions prior to the Special LTIP Unit Full Participation
Date for any Special LTIP Unit, the Percentage Interest will be calculated by
only including in the numerator and denominator a number of such Special LTIP
Units equal to the number of such Special LTIP Units outstanding multiplied by
the Special LTIP Unit Sharing Percentage for such Special LTIP Units.
“Permitted Transfer” has the meaning set forth in Section 11.3(a) hereof.
“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.
“Pledge” has the meaning set forth in Section 11.3(a) hereof.
“Preferred Share” means a share of capital stock of the Company now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the REIT Shares.
“Preferred Junior Share” means Common Stock or any other class or series or
capital stock of the Company that is junior to the Preferred Shares as to the
payment of dividends or as to the distribution of assets upon liquidation.

16

--------------------------------------------------------------------------------



“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, interests in limited
liability companies, joint ventures or partnerships, interests in mortgages, and
Debt instruments as the Partnership may hold from time to time and “Property”
shall mean any one such asset or property.
“PTP Safe Harbors” has the meaning set forth in Section 11.6(f) hereof.
“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the Company
within the meaning of Code Section 856(i)(2).
“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.
“Redemption” has the meaning set forth in Section 8.6(a) hereof.
“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“Regulatory Allocations” has the meaning set forth in Section 6.3(c)(viii)
hereof.
“REIT” means a real estate investment trust qualifying under Code Section 856.
“REIT Partner” means (a) a Partner, including, without limitation, the Company,
that is a REIT or has made an election to qualify as a REIT, (b) any Qualified
REIT Subsidiary of any Partner that is a REIT or has made an election to qualify
as a REIT and (c) any Partner that is a Qualified REIT Subsidiary of a REIT.
“REIT Payment” has the meaning set forth in Section 15.11 hereof.
“REIT Requirements” has the meaning set forth in Section 5.1 hereof.
“REIT Share” means a share of the Common Stock. Where relevant in this
Agreement, “REIT Shares” includes shares of the Common Stock issued upon
conversion of Preferred Shares or Junior Shares.
“REIT Shares Amount” means a number of REIT Shares equal to the product of (a)
the number of Tendered Units and (b) the Adjustment Factor; provided, however,
that, in the event that the Company issues to all holders of REIT Shares as of a
certain record date rights, options, warrants or convertible or exchangeable
securities entitling the Company’s stockholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “Rights”),
with the record date for such Rights issuance falling within the period starting
on the date of the Notice of Redemption and ending on the day immediately
preceding the Specified Redemption Date, which Rights will not be distributed
before the relevant Specified Redemption Date, then the REIT Shares Amount shall
also include such Rights that a holder of that number of REIT Shares would be
entitled to receive, expressed, where relevant hereunder, in a number of REIT
Shares determined by the General Partner in good faith.

17

--------------------------------------------------------------------------------



“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the Company’s capital stock would be attributed to the
first such Person under Code Section 544 (as modified by Code Section
856(h)(1)(B)).
“Restricted Partnership Common Units” has the meaning set forth in Section 4.12
hereof.
“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”
“Safe Harbor” has the meaning set forth in Section 10.2(b) hereof.
“Safe Harbor Election” has the meaning set forth in Section 10.2(b) hereof.
“Safe Harbor Interests” has the meaning set forth in Section 10.2(b) hereof.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Series SN Annual Distribution Rate” has the meaning set forth in Section 16.2
hereof.
“Services Agreement” means any management, development or advisory agreement
with a property and/or asset manager for the provision of property management,
asset management, leasing, development and/or similar services with respect to
the Properties and any agreement for the provision of services of accountants,
legal counsel, appraisers, insurers, brokers, transfer agents, registrars,
developers, financial advisors and other professional services.
“Special LTIP Unit” means an LTIP Unit designated as a “Special LTIP Unit” as
set forth in the documentation pursuant to which such LTIP Unit is granted.
“Special LTIP Unit Full Participation Date” means, for a Special LTIP Unit, the
date specified as such in the documentation pursuant to which such Special LTIP
Unit is granted.
“Special LTIP Unit Sharing Percentage” means, with respect to a Special LTIP
Unit, ten percent (10%) or such other percentage designated as the Special LTIP
Unit Sharing Percentage for such Special LTIP Unit as set forth in the
documentation pursuant to which such Special LTIP Unit is granted.
“Specified Redemption Date” means the tenth (10th) Business Day after the
receipt by the General Partner of a Notice of Redemption; provided, however,
that the Specified Redemption Date, as well as the closing of a Redemption, or
an acquisition of Tendered Units by the General Partner pursuant to Section 8.6
hereof, on any Specified Redemption Date, may be deferred, in the General
Partner’s sole and absolute discretion, for such time (but in any event not more
than one hundred fifty (150) days in the aggregate) as may reasonably be
required to effect, as applicable, (i) compliance with the Securities Act or
other law (including, but not limited to, (a) state “blue sky” or other
securities laws and (b) the expiration or termination of the applicable waiting
period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended) and (ii) satisfaction or waiver of other commercially reasonable and
customary closing conditions and requirements for a transaction of such nature;
provided, further, that if the

18

--------------------------------------------------------------------------------



Company combines its outstanding REIT Shares, no Specified Redemption Date shall
occur after the record date of such combination of REIT Shares and prior to the
effective date of such combination.
“Stock Incentive Plan” means any stock incentive plan hereafter adopted by the
Partnership, the General Partner or the Company.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership and not as an association or publicly
traded partnership taxable as a corporation) of which the Partnership is a
member unless the General Partner has received an unqualified opinion from
independent counsel of recognized standing, or a ruling from the IRS, that the
ownership of shares of stock of a corporation or other entity will not
jeopardize the Company’s status as a REIT, in which event the term “Subsidiary”
shall include the corporation or other entity which is the subject of such
opinion or ruling.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.
“Tax Items” has the meaning set forth in Section 6.4(a) hereof.
“Tendered Units” has the meaning set forth in Section 8.6(a) hereof.
“Tendering Party” has the meaning set forth in Section 8.6(a) hereof.
“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.
“Transaction” has the meaning set forth in Section 4.9 hereof.
“Transfer,” when used with respect to a Partnership Unit or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), Pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Common Units by the Partnership, or acquisition of
Tendered Units by the General Partner, pursuant to Section 8.6 hereof or (b) any
redemption of Partnership Units pursuant to any Partnership Unit Designation.
The terms “Transferred” and “Transferring” have correlative meanings.
“Unit Business Day” shall mean any day other than a Saturday, Sunday or a day on
which state or federally chartered banking institutions in New York, New York
are not required to be open.

19

--------------------------------------------------------------------------------



“Unitholder” means any Holder of Partnership Units.
“Unvested LTIP Units” has the meaning set forth in Section 4.5(d) hereof.
“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the immediately preceding
Business Day.
“Value” means, on any Valuation Date with respect to a REIT Share, the Market
Price on the Valuation Date or, if the Valuation Date is not a trading day, the
immediately preceding trading day. The term “Market Price” on any date shall
mean, with respect to any class or series of outstanding REIT Shares, the
Closing Price for such REIT Shares on such date. The “Closing Price” on any date
shall mean the last sale price for such REIT Shares, regular way, or, in case no
such sale takes place on such day, the average of the closing bid and asked
prices, regular way, for such REIT Shares, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange or, if such REIT
Shares are not listed or admitted to trading on the New York Stock Exchange, as
reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which such
REIT Shares are listed or admitted to trading or, if such REIT Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by a reliable quotation
source designated by the General Partner, or, in the event that no such quotes
or bid and asked prices are available for such REIT Shares, the fair market
value of the REIT Shares, as determined in good faith by the Board of Directors
of the Company.
In the event that the REIT Shares Amount includes Rights (as defined in the
definition of “REIT Shares Amount”) that a holder of REIT Shares would be
entitled to receive, then the Value of such Rights shall be determined by the
Company acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.
“Vested LTIP Units” has the meaning set forth in Section 4.5(d) hereof.
“Vesting Agreement” means each or any, as the context implies, an award, vesting
or other similar agreement, between the Partnership or the General Partner (on
behalf of the Partnership) and a holder of LTIP Units entered into upon
acceptance of an award of LTIP Units or thereafter that relates to the vesting
of LTIP Units.
“voting stock” shall mean stock of any class or series of the Company having the
power to vote generally in the election of directors.
ARTICLE II

ORGANIZATIONAL MATTERS
Section 2.1    Organization. The Partnership is a limited partnership organized
pursuant to the provisions of the Act and upon the terms and subject to the
conditions set forth in this Agreement. Except as expressly provided herein to
the contrary, the rights and obligations of the

20

--------------------------------------------------------------------------------



Partners and the administration and termination of the Partnership shall be
governed by the Act. The Partnership Interest of each Partner shall be personal
property for all purposes.
Section 2.2    Withdrawal of Initial Limited Partner.  Upon the admission of one
or more Limited Partners to the Partnership on the date of the hereof, the
Initial Limited Partner shall (a) receive a return of any amounts contributed by
the Initial Limited Partner to the Partnership, (b) withdraw as the Initial
Limited Partner of the Partnership and (c) have no further right, interest,
liability or obligation of any kind whatsoever as a Partner in the Partnership.
Section 2.3    Name. The name of the Partnership is “NorthStar Realty Europe
Limited Partnership” The Partnership’s business may be conducted under any other
name or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.
Section 2.4    Registered Office and Agent; Principal Office. The address of the
registered office of the Partnership in the State of Delaware is located at
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, County of New Castle, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office is
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, County of New Castle. The principal office of the Partnership is
located at 399 Park Avenue, 18th Floor, New York, New York 10022 or such other
place as the General Partner may from time to time designate by notice to the
Limited Partners. The Partnership may maintain offices at such other place or
places within or outside the State of Delaware as the General Partner deems
advisable.
Section 2.5    Power of Attorney.
(a)    Each Limited Partner and each Assignee hereby irrevocably constitutes and
appoints the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:
(i)    execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments, supplements or restatements thereof) that the General Partner or the
Liquidator deems appropriate or necessary to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Delaware and in all other
jurisdictions in which the Partnership may conduct business or own property; (b)
all instruments that the General Partner or the Liquidator deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this

21

--------------------------------------------------------------------------------



Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article XI, Article XII or
Article XIII hereof or the Capital Contribution of any Partner; and (f) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges relating to Partnership Interests; and
(ii)    execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or the Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or the Liquidator, to effectuate the
terms or intent of this Agreement.
Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.
(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a special power coupled with an interest, in recognition of the fact that each
of the Limited Partners and Assignees will be relying upon the power of the
General Partner or the Liquidator to act as contemplated by this Agreement in
any filing or other action by it on behalf of the Partnership, and it shall
survive and not be affected by the subsequent Incapacity of any Limited Partner
or Assignee and the Transfer of all or any portion of such Limited Partner’s or
Assignee’s Partnership Units or Partnership Interest and shall extend to such
Limited Partner’s or Assignee’s heirs, successors, assigns and personal
representatives. Each such Limited Partner or Assignee hereby agrees to be bound
by any representation made by the General Partner or the Liquidator, acting in
good faith pursuant to such power of attorney; and each such Limited Partner or
Assignee hereby waives any and all defenses that may be available to contest,
negate or disaffirm the action of the General Partner or the Liquidator, taken
in good faith under such power of attorney. Each Limited Partner or Assignee
shall execute and deliver to the General Partner or the Liquidator, within
fifteen (15) days after receipt of the General Partner’s or the Liquidator’s
request therefor, such further designation, powers of attorney and other
instruments as the General Partner or the Liquidator, as the case may be, deems
necessary to effectuate this Agreement and the purposes of the Partnership.
Section 2.6    Term. The term of the Partnership commenced on September 25,
2015, the date that the original Certificate was filed in the office of the
Secretary of State of Delaware

22

--------------------------------------------------------------------------------



in accordance with the Act, and shall continue until the Partnership is
dissolved pursuant to the provisions of Article XIII hereof or as otherwise
provided by law.
Section 2.7    Partnership Interests are Securities. All Partnership Interests
shall be securities within the meaning of, and governed by, (i) Article 8 of the
Delaware Uniform Commercial Code as in effect from time to time in the State of
Delaware and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction.
ARTICLE III

PURPOSE
Section 3.1    Purpose and Business. The purpose and nature of the Partnership
is to conduct any business, enterprise or activity permitted by or under the
Act; provided, however, such business and arrangements and interests may be
limited to and conducted in such a manner as to permit the Company, in the sole
and absolute discretion of the General Partner, at all times to be classified as
a REIT. The Partnership shall have all powers necessary or desirable to
accomplish the purposes enumerated. In connection with the foregoing, the
Partnership shall have full power and authority to enter into, perform and carry
out contracts of any kind, to borrow and lend money and to issue evidence of
indebtedness, whether or not secured by mortgage, deed of trust, pledge or other
lien and, directly or indirectly, to acquire and construct additional Properties
necessary, useful or desirable in connection with its business.
Section 3.2    Powers.
(a)    The Partnership shall be empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and accomplishment of the purposes and business described herein and
for the protection and benefit of the Partnership.
(b)    The Partnership may contribute from time to time Partnership capital to
one or more newly formed entities solely in exchange for equity interests
therein (or in a wholly-owned subsidiary entity thereof).
(c)    Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the Company to continue to
qualify as a REIT, (ii) could subject the Company to any additional taxes under
Code Section 857 or Code Section 4981 or any other related or successor
provision of the Code, or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the General Partner, its
securities or the Partnership, unless such action (or inaction) under clause
(i), clause (ii) or clause (iii) above shall have been specifically consented to
by the General Partner in writing.
Section 3.3    Partnership Only for Partnership Purposes. This Agreement shall
not be deemed to create a company, venture or partnership between or among the
Partners with respect to any activities whatsoever other than the activities
within the purposes of the Partnership as specified in Section 3.1 hereof.
Except as otherwise provided in this Agreement, no Partner shall

23

--------------------------------------------------------------------------------



have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, and
the Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.
Section 3.4    Representations and Warranties by the Parties.
(a)    Each Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner) that is an individual
represents and warrants to each other Partner(s) that (i) the consummation of
the transactions contemplated by this Agreement to be performed by such Partner
will not result in a breach or violation of, or a default under, any material
agreement by which such Partner or any of such Partner’s property is bound, or
any statute, regulation, order or other law to which such Partner is subject,
(ii) subject to the last sentence of this Section 3.4(a), such Partner is
neither a “foreign person” within the meaning of Code Section 1445(f) nor a
“foreign partner” within the meaning of Code Section 1446(e), (iii) such Partner
does not own, directly or indirectly, (a) nine and eight tenths percent (9.8%)
or more of the total combined voting power of all classes of stock entitled to
vote, or nine and eight tenths percent (9.8%) or more of the total number of
shares of all classes of stock, of any corporation that is a tenant of either
(I) the General Partner, the Company or any Qualified REIT Subsidiary, (II) the
Partnership or (III) any partnership, venture or limited liability company of
which the General Partner, the Company, any Qualified REIT Subsidiary or the
Partnership is a member or (b) an interest of nine and eight tenths percent
(9.8%) or more in the assets or net profits of any noncorporate tenant of either
(I) the General Partner, the Company or any Qualified REIT Subsidiary, (II) the
Partnership or (III) any partnership, venture, or limited liability company of
which the General Partner, the Company, any Qualified REIT Subsidiary or the
Partnership is a member and (iv) this Agreement is binding upon, and enforceable
against, such Partner in accordance with its terms. Notwithstanding anything
contained herein to the contrary, in the event that the representation contained
in clause (ii) foregoing would be inaccurate if given by a Partner, such Partner
(w) shall not be required to make and shall not be deemed to have made such
representation, (x) shall deliver to the General Partner in connection with or
prior to its execution of this Agreement written notice that it may not
truthfully make such representation, (y) hereby agrees that it is subject to,
and hereby authorizes the General Partner to withhold, all withholdings to which
such a “foreign person” or “foreign partner”, as applicable, is subject under
the Code and (z) hereby agrees to cooperate fully with the General Partner with
respect to such withholdings, including by effecting the timely completion and
delivery to the General Partner of all internal revenue forms required in
connection therewith.
(b)    Each Partner (including, without limitation, each Additional Limited
Partner or Substituted Limited Partner as a condition to becoming an Additional
Limited Partner or a Substituted Limited Partner) that is not an individual
represents and warrants to each other Partner(s) that (i) all transactions
contemplated by this Agreement to be performed by it have been duly authorized
by all necessary action, including, without limitation, that of its general
partner(s), committee(s), trustee(s), beneficiaries, directors and/or
stockholder(s), as the case

24

--------------------------------------------------------------------------------



may be, as required, (ii) the consummation of such transactions shall not result
in a breach or violation of, or a default under, its partnership or operating
agreement, trust agreement, articles, charter or bylaws, as the case may be, any
material agreement by which such Partner or any of such Partner’s properties or
any of its partners, members, beneficiaries, trustees or stockholders, as the
case may be, is or are bound, or any statute, regulation, order or other law to
which such Partner or any of its partners, members, trustees, beneficiaries or
stockholders, as the case may be, is or are subject, (iii) subject to the last
sentence of this Section 3.4(b), such Partner is neither a “foreign person”
within the meaning of Code Section 1445(f) nor a “foreign partner” within the
meaning of Code Section 1446(e), (iv) such Partner does not own, directly or
indirectly, (a) nine and eight tenths percent (9.8%) or more of the total
combined voting power of all classes of stock entitled to vote, or nine and
eight tenths percent (9.8%) or more of the total number of shares of all classes
of stock, of any corporation that is a tenant of either (I) the General Partner,
the Company or any Qualified REIT Subsidiary, (II) the Partnership or (III) any
partnership, venture or limited liability company of which the General Partner,
the Company, any Qualified REIT Subsidiary or the Partnership is a member or (b)
an interest of nine and eight tenths percent (9.8%) or more in the assets or net
profits of any noncorporate tenant of either (I) the General Partner, the
Company, or any Qualified REIT Subsidiary, (II) the Partnership or (III) any
partnership, venture or limited liability company for which the General Partner,
the Company, any Qualified REIT Subsidiary or the Partnership is a member and
(v) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms. Notwithstanding anything contained herein to the
contrary, in the event that the representation contained in clause (iii)
foregoing would be inaccurate if given by a Partner, such Partner (w) shall not
be required to make and shall not be deemed to have made such representation,
(x) shall deliver to the General Partner in connection with or prior to its
execution of this Agreement written notice that it may not truthfully make such
representation, (y) hereby agrees that it is subject to, and hereby authorizes
the General Partner to withhold, all withholdings to which such a “foreign
person” or “foreign partner”, as applicable, is subject under the Code and (z)
hereby agrees to cooperate fully with the General Partner with respect to such
withholdings, including by effecting the timely completion and delivery to the
General Partner of all internal revenue forms required in connection therewith.
(c)    Each Partner (including, without limitation, each Substituted Limited
Partner as a condition to becoming a Substituted Limited Partner) represents,
warrants and agrees that it has acquired and continues to hold its interest in
the Partnership for its own account for investment purposes only and not for the
purpose of, or with a view toward, the resale or distribution of all or any part
thereof, and not with a view toward selling or otherwise distributing such
interest or any part thereof at any particular time or under any predetermined
circumstances. Each Partner further represents and warrants that it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Partnership in what it understands to be a highly
speculative and illiquid investment.
(d)    The representations and warranties contained in Sections 3.4(a), 3.4(b)
and 3.4(c) hereof shall survive the execution and delivery of this Agreement by
each Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such

25

--------------------------------------------------------------------------------



Additional Limited Partner or Substituted Limited Partner as a Limited Partner
in the Partnership) and the dissolution, liquidation and termination of the
Partnership.
(e)    Each Partner (including, without limitation, each Substituted Limited
Partner as a condition to becoming a Substituted Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations, cash available for distribution, yield or other metrics, if
any, in respect of the Partnership or the General Partner have been made by any
Partner or any employee or representative or Affiliate of any Partner, and that
projections and any other information, including, without limitation, financial
and descriptive information and documentation, that may have been in any manner
submitted to such Partner, if any, shall not constitute any representation or
warranty of any kind or nature, express or implied.
(f)    Notwithstanding the foregoing, the General Partner may, in its sole and
absolute discretion, permit the modification of any of the representations and
warranties contained in Sections 3.4(a), 3.4(b) and 3.4(c) above as applicable
to any Partner (including, without limitation any Additional Limited Partner or
Substituted Limited Partner or any transferee of either) provided that such
representations and warranties, as modified, shall be set forth in either (i) a
Partnership Unit Designation applicable to the Partnership Units held by such
Partner or (ii) a separate writing addressed to the Partnership and the General
Partner.
ARTICLE IV

CAPITAL CONTRIBUTIONS
Section 4.1    Capital Contributions of the Partners. The Partners have made or
shall be deemed to have made Capital Contributions to the Partnership and/or
have surrendered their existing interests in the Partnership in exchange for the
Partnership Units of each such Partner, as set forth in the books and records of
the Partnership, which number of Partnership Units and Percentage Interests
shall be adjusted from time to time by the General Partner to the extent
necessary to reflect accurately sales, exchanges or other Transfers,
redemptions, Capital Contributions, the issuance of additional Partnership
Units, or similar events having an effect on a Partner’s ownership of
Partnership Units. Except as provided by law or in Sections 4.2, 4.3 or 10.4
hereof, the Partners shall have no obligation or right to make any additional
Capital Contributions or loans to the Partnership. The General Partner holds a
General Partner Interest which shall have no economic interest and is not
represented by any Partnership Units. All Partnership Units held by the Company
shall be deemed to be Limited Partner Interests and shall be held by the Company
in its capacity as a Limited Partner in the Partnership.
Section 4.2    Issuances of Additional Partnership Interests.
(a)    General. The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests, in the form of
Partnership Units, for any Partnership purpose, at any time or from time to
time, to the Partners (including the General Partner, the Company or its
Affiliates) or to other Persons, and to admit such Persons as Additional Limited
Partners, for such consideration and on such terms and conditions as shall be
established by the General Partner in its sole and absolute discretion, all
without the approval of any Limited Partners. Without limiting the foregoing,
the General Partner is expressly

26

--------------------------------------------------------------------------------



authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units or other
securities issued by the Partnership, (ii) for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the General Partner and the Partnership, and (iii) in
connection with any merger of any other Person into the Partnership if the
applicable merger agreement provides that Persons are to receive Partnership
Units in exchange for their interests in the Person merging into the
Partnership. Subject to Delaware law, any additional Partnership Interests may
be issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties as shall be determined by the General
Partner, in its sole and absolute discretion without the approval of any Limited
Partner, and set forth in a written document thereafter attached to and made an
exhibit to this Agreement (each, a “Partnership Unit Designation”). Without
limiting the generality of the foregoing, the General Partner shall have
authority to specify (a) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (b) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (c) the rights of each such class or
series of Partnership Interests upon dissolution and liquidation of the
Partnership; (d) the voting rights, if any, of each such class or series of
Partnership Interests; and (e) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests. Upon the
issuance of any additional Partnership Interest, the General Partner shall amend
Exhibit A as appropriate to reflect such issuance.
(b)    Issuances to the General Partner or the Company. No Partnership Units
shall be issued to the General Partner and no additional Partnership Units shall
be issued to the Company or any direct or indirect wholly owned Subsidiary of
the Company unless (i) the additional Partnership Units are issued to all
Partners in proportion to their respective Percentage Interests or, if such
additional Partnership Units are issued with respect to one or more classes of
Partnership Preferred Units or Partnership Junior Units, to all holders of such
classes of Partnership Units in accordance with the terms thereof, (ii) (a) the
additional Partnership Units are (x) Partnership Common Units issued in
connection with an issuance of REIT Shares, or (y) Partnership Units (other than
Partnership Common Units) issued in connection with an issuance of Preferred
Shares, New Securities or other interests in the Company (other than REIT
Shares), which Preferred Shares, New Securities or other interests have
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations, preferences and other rights, terms
and provisions of the additional Partnership Units issued to the General Partner
or the Company or any direct or indirect wholly owned Subsidiary of the Company,
and (b) the Company, directly or indirectly, contributes to the Partnership the
net cash proceeds or other consideration received in connection with the
issuance of such REIT Shares, Preferred Shares, New Securities or other
interests in the Company, (iii) the additional Partnership Units are issued upon
the conversion, redemption or exchange of Debt, Partnership Units or other
securities issued by the Partnership, or (iv) the additional Partnership Units
are issued pursuant to Section 4.7 or Section 4.8.
(c)    No Preemptive Rights. No Person, including, without limitation, any
Partner or Assignee, shall have any preemptive, preferential, participation or
similar right or rights to subscribe for or acquire any Partnership Interest.

27

--------------------------------------------------------------------------------



(d)    Issuance of Series SN Preferred Units. The Partnership is authorized to
issue a series designated as “Series SN Preferred Units,” which units shall have
the terms set forth in Article XVI. Article XVI shall constitute a Partnership
Unit Designation for purposes of this Agreement.
Section 4.3    Additional Funds and Capital Contributions.
(a)    General. The General Partner may, at any time and from time to time,
determine that the Partnership requires additional funds (“Additional Funds”)
for the acquisition or development of additional Properties, for the redemption
of Partnership Units or for such other purposes as the General Partner may
determine in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partners.
(b)    Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons. In connection with any such Capital
Contribution (of cash or property), the General Partner is hereby authorized to
cause the Partnership from time to time to issue additional Partnership Units
(as set forth in Section 4.2 above) in consideration therefor and the Percentage
Interests of the Partners shall be adjusted, as applicable, to reflect the
issuance of such additional Partnership Units.
(c)    Loans by Third Parties. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided, however, that the Partnership shall not incur
any such Debt if such Debt is recourse to any Partner (unless the Partner
otherwise agrees).
(d)    General Partner and Company Loans. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt with the General Partner and/or the Company if (i) such Debt is, to the
extent permitted by law, on substantially the same terms and conditions
(including interest rate, repayment schedule, and conversion, redemption,
repurchase and exchange rights) as Funding Debt incurred by the General Partner
or the Company, the net proceeds of which are loaned to the Partnership to
provide such Additional Funds, or (ii) such Debt is on terms and conditions no
less favorable to the Partnership than would be available to the Partnership
from any third party; provided, however, that the Partnership shall not incur
any such Debt if such Debt is recourse to any Partner (unless the Partner
otherwise agrees).
(e)    Issuance of Securities by the Company. The Company shall not issue any
additional REIT Shares, Preferred Shares, Junior Shares or New Securities unless
the Company, directly or indirectly, contributes the cash proceeds or other
consideration received from the issuance of such additional REIT Shares,
Preferred Shares, Junior Shares or New Securities, as the case may be, and from
the exercise of the rights contained in any such additional New Securities, to
the Partnership in exchange for (x) in the case of an issuance of REIT Shares,

28

--------------------------------------------------------------------------------



Partnership Common Units, or (y) in the case of an issuance of Preferred Shares,
Junior Shares or New Securities, Partnership Units with designations,
preferences and other rights, terms and provisions that are substantially the
economic equivalent of such Preferred Shares, Junior Shares or New Securities;
provided, however, that notwithstanding the foregoing, the Company may issue
REIT Shares, Preferred Shares, Junior Shares or New Securities (a) pursuant to
Section 8.6(b) hereof, (b) pursuant to a dividend or other distribution
(including any stock split) of REIT Shares, Preferred Shares, Junior Shares or
New Securities to all of the holders of REIT Shares, Preferred Shares, Junior
Shares or New Securities, as the case may be, (c) upon a conversion, redemption
or exchange of Preferred Shares, (d) upon a conversion of Junior Shares into
REIT Shares, (e) upon a conversion, redemption, exchange or exercise of New
Securities, or (f) in connection with an acquisition of a property or other
asset to be owned, directly or indirectly, by the Company if the Company
determines that such acquisition is in the best interests of the Partnership. In
the event of any issuance of additional REIT Shares, Preferred Shares, Junior
Shares or New Securities by the Company, and the contribution to the
Partnership, by the Company, of the cash proceeds or other consideration
received from such issuance, the Partnership shall pay the Company’s expenses
associated with such issuance, including any underwriting discounts or
commissions. Without limiting the foregoing, the Company is expressly authorized
to issue REIT Shares, other shares of capital stock or New Securities for no
tangible value or for less than fair market value, and the General Partner is
expressly authorized to cause the Partnership to issue to the Company
corresponding Partnership Interests, so long as (x) the General Partner
concludes in good faith that such issuance of Partnership Interests is in the
interests of the Partnership, and (y) the Company contributes all net proceeds,
if any, from such issuance and exercise to the Partnership. In the event that
the General Partner issues any additional REIT Shares, Preferred Shares, Junior
Securities or New Securities and contributes the cash proceeds or other
consideration received from the issuance thereof to the Partnership, the
Partnership is authorized to issue to the General Partner a number of
Partnership Common Units or a number of Partnership Units that are substantially
the economic equivalent of the applicable Preferred Shares, Junior Securities or
New Securities equal to the number of REIT Shares, Preferred Shares, Junior
Securities or New Securities so issued, divided by the Adjustment Factor then in
effect without any further act, approval or vote of any Partner or any other
Person.
Section 4.4    Stock Incentive Plan.
(a)    Options Granted to Independent Directors. If at any time or from time to
time, in connection with the Stock Incentive Plan, a stock option granted to an
Independent Director is duly exercised:
(i)    the Company shall, as soon as practicable after such exercise, make a
Capital Contribution to the Partnership in an amount equal to the exercise price
paid to the Company by such exercising party in connection with the exercise of
such stock option.
(ii)    Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4(a)(i) hereof, the Company shall be deemed to have
contributed to the Partnership as a Capital Contribution, in consideration of an
additional Limited Partner Interest (expressed in and as additional Partnership
Common Units), an amount equal to the Value of a REIT Share as of the date of

29

--------------------------------------------------------------------------------



exercise multiplied by the number of REIT Shares then being issued in connection
with the exercise of such stock option.
(iii)    An equitable Percentage Interest adjustment shall be made in which the
Company shall be treated as having made a cash contribution equal to the amount
described in Section 4.4(a)(ii) hereof.
(b)    Special Valuation Rule. For purposes of this Section 4.4, in determining
the Value of a REIT Share, only the trading date immediately preceding the
exercise of the relevant stock option under the Stock Incentive Plan shall be
considered.
(c)    Future Stock Incentive Plans. Nothing in this Agreement shall be
construed or applied to preclude or restrain the General Partner or the Company
from adopting, modifying or terminating stock incentive plans, in addition to
the Stock Incentive Plan, for the benefit of employees, directors or other
business associates of the General Partner, the Company, the Partnership or any
of their Affiliates. The Limited Partners acknowledge and agree that, in the
event that any such plan is adopted, modified or terminated by the General
Partner amendments to this Agreement may become necessary or advisable and that
any approval or consent to any such amendments requested by the General Partner
shall not be unreasonably withheld or delayed.
Section 4.5    LTIP Units.
(a)    Issuance of LTIP Units. The General Partner may from time to time issue
LTIP Units to Persons who provide services to the Partnership, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section and the special provisions of Sections 4.9, 6.3(b) and 14.4, LTIP Units
shall be treated as Partnership Common Units, with all of the rights, privileges
and obligations attendant thereto.
(b)    Adjustments to LTIP Units. The Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Partnership Common Units for
conversion, distribution and other purposes, including without limitation
complying with the following procedures: If an Adjustment Event (as defined
below) occurs, then the General Partner shall make a corresponding adjustment to
the LTIP Units to maintain a one-for-one conversion and economic equivalence
ratio between Partnership Common Units and LTIP Units. The following shall be
“Adjustment Events”: (A) the Partnership makes a distribution on all outstanding
Partnership Common Units in Partnership Units, (B) the Partnership subdivides
the outstanding Partnership Common Units into a greater number of units or
combines the outstanding Partnership Common Units into a smaller number of
units, or (C) the Partnership issues any Partnership Units in exchange for its
outstanding Partnership Common Units by way of a reclassification or
recapitalization of its Partnership Common Units. If more than one Adjustment
Event occurs, the adjustment to the LTIP Units need be made only once using a
single formula that takes into account each and every Adjustment Event as if all
Adjustment Events occurred simultaneously. For the avoidance of doubt, the
following shall not be Adjustment Events: (x) the issuance of Partnership Units
in a financing, reorganization, acquisition or other similar business
transaction, (y) the issuance of Partnership Units pursuant to

30

--------------------------------------------------------------------------------



any employee benefit or compensation plan or distribution reinvestment plan, or
(z) the issuance of any Partnership Units to the Company in respect of a capital
contribution to the Partnership of proceeds from the sale of securities by the
Company. If the Partnership takes an action affecting the Partnership Common
Units other than actions specifically described above as “Adjustment Events” and
in the opinion of the General Partner such action would require an adjustment to
the LTIP Units to maintain the one-to-one correspondence described above, the
General Partner shall have the right to make such adjustment to the LTIP Units,
to the extent permitted by law and by any Stock Incentive Plan, in such manner
and at such time as the General Partner, in its sole discretion, may determine
to be appropriate under the circumstances. If an adjustment is made to the LTIP
Units as herein provided the Partnership shall promptly file in the books and
records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each LTIP Unitholder setting forth the
adjustment to his or her LTIP Units and the effective date of such adjustment.
(c)    Priority. The LTIP Units shall rank pari passu with the Partnership
Common Units as to the payment of regular and special periodic or other
distributions and distribution of assets upon liquidation, dissolution or
winding up. As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units or Partnership Interests which by its terms specifies that it shall rank
junior to, on a parity with, or senior to the Partnership Common Units shall
also rank junior to, or pari passu with, or senior to, as the case may be, the
LTIP Units.
(d)    Special Provisions. LTIP Units shall be subject to the following special
provisions:
(i)    Vesting Agreements and Transferability. LTIP Units may, in the sole
discretion of the General Partner, be issued subject to vesting, forfeiture and
additional restrictions on transfer pursuant to the terms of a Vesting
Agreement. The terms of any Vesting Agreement may be modified by the General
Partner from time to time in its sole discretion, subject to any restrictions on
amendment imposed by the relevant Vesting Agreement or by any Stock Incentive
Plan, if applicable. LTIP Units that have vested and are no longer subject to
forfeiture under the terms of a Vesting Agreement or otherwise are referred to
as “Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested LTIP
Units.” Subject to the terms of any Vesting Agreement, a LTIP Unitholder shall
be entitled to transfer his or her LTIP Units to the same extent, and subject to
the same restrictions as holders of Partnership Common Units are entitled to
transfer their Partnership Common Units pursuant to Article XI.
(ii)    Forfeiture. Unless otherwise specified in the Vesting Agreement, upon
the occurrence of any event specified in a Vesting Agreement as resulting in
either the right of the Partnership or the General Partner to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Partnership or the General Partner exercises such right to
repurchase or forfeiture in accordance with the applicable Vesting Agreement,
then the relevant

31

--------------------------------------------------------------------------------



LTIP Units shall immediately, and without any further action, be treated as
cancelled and no longer outstanding for any purpose. Unless otherwise specified
in the Vesting Agreement, no consideration or other payment shall be due with
respect to any LTIP Units that have been forfeited, other than any distributions
declared with respect to a Partnership Record Date prior to the effective date
of the forfeiture.
(iii)    Allocations. LTIP Units shall be entitled to allocations as set forth
in Article VI and other applicable provisions of this Agreement, including the
provisions of Section 6.3(b).
(iv)    Redemption. The Redemption Right provided to Limited Partners under
Section 8.6 shall not apply with respect to LTIP Units unless and until they are
converted to Partnership Common Units as provided in Section 4.9.
(v)    Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including without limitation any Vesting Agreement, apply to the LTIP
Unit.
(vi)    Conversion to Partnership Common Units. Vested LTIP Units are eligible
to be converted into Partnership Common Units under Section 4.9.
(vii)    Voting. LTIP Units shall have the voting rights provided in
Section 14.4.
Section 4.6    No Interest; No Return. No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership.
Section 4.7    Conversion or Redemption of Preferred Shares.
(a)    Conversion of Preferred Shares. If, at any time, any of the Preferred
Shares are converted into REIT Shares, in whole or in part, then a number of
Partnership Preferred Units of a class or series that was created to be
substantially the economic equivalent of such Preferred Shares equal to the
number of Preferred Shares so converted shall automatically be converted into a
number of Partnership Common Units equal to (i) the number of REIT Shares issued
upon such conversion divided by (ii) the Adjustment Factor then in effect, and
the Percentage Interests of the Company and the other Limited Partners shall be
adjusted to reflect such conversion.
(b)    Redemption of Preferred Shares. If, at any time, any Preferred Shares are
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Company for cash, the Partnership shall, immediately
prior to such redemption of Preferred Shares, redeem an equal number of
Partnership Preferred Units of a class or series that was created to be
substantially the economic equivalent of such Preferred

32

--------------------------------------------------------------------------------



Shares held by the Company, upon the same terms and for the same price per
Partnership Preferred Unit, as such Preferred Shares are redeemed.
Section 4.8    Conversion or Redemption of Junior Shares.
(a)    Conversion of Junior Shares. If, at any time, any of the Junior Shares
are converted into REIT Shares, in whole or in part, then a number of
Partnership Common Units equal to (i) the number of REIT Shares issued upon such
conversion divided by (ii) the Adjustment Factor then in effect shall be issued
to the Company, and the Percentage Interests of the Company and the other
Limited Partners shall be adjusted to reflect such conversion.
(b)    Redemption of Junior Shares. If, at any time, any Junior Shares are
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Company for cash, the Partnership shall, immediately
prior to such redemption of Junior Shares, redeem an equal number of Partnership
Junior Units held by the Company, upon the same terms and for the same price per
Partnership Junior Unit, as such Junior Shares are redeemed.
Section 4.9    Conversion of LTIP Units.
(a)    Right to Convert LTIP Units into Partnership Common Units. A Holder of
LTIP Units shall have the right (the “Conversion Right”), at his or her option,
at any time to convert all or a portion of his or her Vested LTIP Units into
Partnership Common Units; provided, however, unless otherwise agreed to by the
General Partner, that a Holder may not exercise the Conversion Right for fewer
than one thousand (1,000) Vested LTIP Units or, if such Holder holds fewer than
one thousand (1,000) Vested LTIP Units, all of the Holder’s Vested LTIP Units.
Holders of LTIP Units shall not have the right to convert Unvested LTIP Units
into Partnership Common Units until they become Vested LTIP Units; provided,
however, that when a Holder of LTIP Units is notified of the expected occurrence
of an event that will cause his or her Unvested LTIP Units to become Vested LTIP
Units, such Person may give the Partnership a Conversion Notice conditioned upon
and effective as of the time of vesting, and such Conversion Notice, unless
subsequently revoked by the Holder of the Units, shall be accepted by the
Partnership subject to such condition. The General Partner shall have the right
at any time to cause a conversion of Vested LTIP Units into Partnership Common
Units. In all cases, the conversion of any LTIP Units into Partnership Common
Units shall be subject to the conditions and procedures set forth in this
Section 4.9.
(b)    Number of Units Convertible. A Holder of Vested LTIP Units, the Book Up
Target of which is zero, may convert all or any portion of such Units into an
equal number of fully paid and non-assessable Partnership Common Units, giving
effect to all adjustments (if any) made pursuant to Section 4.5(b).
(c)    Notice. In order to exercise his or her Conversion Right, a Holder of
LTIP Units shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit D to the Partnership (with a copy to the General Partner) not less
than 10 nor more than 60 days prior to a date (the “Conversion Date”) specified
in such Conversion Notice; provided, however, that if the General Partner has
not given to the LTIP Unitholders notice of a proposed or upcoming Transaction
(as defined below) at least thirty (30) days prior to the effective date of such

33

--------------------------------------------------------------------------------



Transaction, then Holders of LTIP Unit shall have the right to deliver a
Conversion Notice until the earlier of (x) the tenth (10th) day after such
notice from the General Partner of a Transaction or (y) the third business day
immediately preceding the effective date of such Transaction. A Conversion
Notice shall be provided in the manner provided in Section 15.1. Each Holder of
LTIP Units covenants and agrees with the Partnership that all Vested LTIP Units
to be converted pursuant to this Section 4.9 shall be free and clear of all
liens. Notwithstanding anything herein to the contrary, a Holder of LTIP Units
may deliver a Redemption Notice pursuant to Section 8.6 of the Partnership
Agreement relating to those Partnership Common Units that will be issued to such
holder upon conversion of such LTIP Units into Partnership Common Units in
advance of the Conversion Date; provided, however, that the redemption of such
Partnership Common Units by the Partnership shall in no event take place until
after the Conversion Date. For clarity, it is noted that the objective of this
paragraph is to put a Holder of LTIP Units in a position where, if he or she so
wishes, the Partnership Common Units into which his or her Vested LTIP Units
will be converted can be redeemed by the Partnership simultaneously with such
conversion, with the further consequence that, if the General Partner elects to
assume the Partnership’s redemption obligation with respect to such Partnership
Common Units under Section 8.6 of the Partnership Agreement by delivering to
such holder REIT Shares rather than cash, then such holder can have such REIT
Shares issued to him or her simultaneously with the conversion of his or her
Vested LTIP Units into Partnership Common Units. The General Partner shall
cooperate with a Holder of LTIP Units to coordinate the timing of the different
events described in the foregoing sentence.
(d)    Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by a Holder of
LTIP Units to be converted (a “Forced Conversion”) into an equal number of
Partnership Common Units, giving effect to all adjustments (if any) made
pursuant to Section 4.2(b); provided, that the Partnership may not cause Forced
Conversion of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to paragraph (b)
above. In order to exercise its right of Forced Conversion, the Partnership
shall deliver a notice (a “Forced Conversion Notice”) in the form attached as
Exhibit D to the applicable Holder not less than 10 nor more than 60 days prior
to the Conversion Date specified in such Forced Conversion Notice. A Forced
Conversion Notice shall be provided in the manner provided in Section 15.1.
(e)    Conversion Procedures. A conversion of Vested LTIP Units for which the
Holder has given a Conversion Notice or the Partnership has given a Forced
Conversion Notice shall occur automatically after the close of business on the
applicable Conversion Date without any action on the part of such Holder of LTIP
Units, as of which time such Holder of LTIP Units shall be credited on the books
and records of the Partnership with the issuance as of the opening of business
on the next day of the number of Partnership Common Units issuable upon such
conversion. After the conversion of LTIP Units as aforesaid, the Partnership
shall deliver to such Holder of LTIP Units, upon his or her written request, a
certificate of the General Partner certifying the number of Partnership Common
Units and remaining LTIP Units, if any, held by such Person immediately after
such conversion in the manner provided in Section 15.1.
(f)    Treatment of Capital Account. For purposes of making future allocations
under Section 6.3(b), the portion of the Economic Capital Account balance of the
applicable Holder that is treated as attributable to his or her LTIP Units shall
be reduced, as of the date of

34

--------------------------------------------------------------------------------



conversion, by the LTIP Unitholder’s Economic Capital Account Balance
attributable to the LTIP Units converted.
(g)    Mandatory Conversion in Connection with a Transaction. If the Partnership
or the General Partner shall be a party to any transaction (including without
limitation a merger, consolidation, unit exchange, self-tender offer for all or
substantially all Partnership Common Units or other business combination or
reorganization, or sale of all or substantially all of the Partnership’s assets,
but excluding any transaction which constitutes an Adjustment Event), in each
case as a result of which Partnership Common Units shall be exchanged for or
converted into the right, or the Holders of such Units shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (each of the foregoing being referred to herein as a “Transaction”),
then the General Partner shall, immediately prior to the Transaction, exercise
its right to cause a Forced Conversion with respect to the maximum number of
LTIP Units then eligible for conversion, taking into account any allocations
that occur in connection with the Transaction or that would occur in connection
with the Transaction if the assets of the Partnership were sold at the
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Transaction (in which case the Conversion Date shall be the
effective date of the Transaction).
In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each Holder of LTIP Units to be afforded the right to receive in connection with
such Transaction in consideration for the Partnership Common Units into which
his or her LTIP Units will be converted the same kind and amount of cash,
securities and other property (or any combination thereof) receivable upon the
consummation of such Transaction by a Holder of the same number of Partnership
Common Units, assuming such Holder of Partnership Common Units is not a
Constituent Person or an affiliate of a Constituent Person. In the event that
Holders of Partnership Common Units have the opportunity to elect the form or
type of consideration to be received upon consummation of the Transaction, prior
to such Transaction the General Partner shall give prompt written notice to each
Holder of LTIP Units of such election, and shall use commercially reasonable
efforts to afford such Holders the right to elect, by written notice to the
General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such Holder into Partnership Common Units
in connection with such Transaction. If a Holder of LTIP Units fails to make
such an election, such Holder (and any of its transferees) shall receive upon
conversion of each LTIP Unit held by him or her (or by any of his or her
transferees) the same kind and amount of consideration that a Holder of a
Partnership Common Unit would receive if such Partnership Common Unit Holder
failed to make such an election.
Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Stock Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Transaction to be
consistent with the provisions of this Section 4.9 and to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of any Holders of LTIP Units whose LTIP Units will not be converted into
Partnership Common Units in connection with the Transaction that will (i)
contain provisions enabling the Holders of LTIP Units that remain outstanding
after such Transaction to convert their LTIP Units into securities as comparable
as reasonably possible under the circumstances to

35

--------------------------------------------------------------------------------



the Partnership Common Units and (ii) preserve as far as reasonably possible
under the circumstances the distribution, special allocation, conversion, and
other rights set forth in the Partnership Agreement for the benefit of the
Holders of LTIP Units.
Section 4.10    Other Contribution Provisions. In the event that any Partner is
admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, such transaction shall be treated by the
Partnership and the affected Partner as if the Partnership had compensated such
partner in cash and such Partner had contributed the cash to the capital of the
Partnership. In addition, with the consent of the General Partner, one or more
Limited Partners may enter into contribution agreements with the Partnership
which have the effect of providing a guarantee of certain obligations of the
Partnership.
Section 4.11    Not Publicly Traded. The General Partner, on behalf of the
Partnership, shall use its commercially reasonable efforts not to take any
action which would result in the Partnership being a “publicly traded
partnership” under and as such term is defined in Section 7704(b) of the Code.
Subject to this Section 4.11, it is expressly acknowledged and agreed by the
Partners that the General Partner may, in its sole and absolute discretion,
waive or otherwise modify the application with respect to any Partner(s) or
Assignee(s) of any provision herein restricting, prohibiting or otherwise
relating to (i) the Transfer of a Limited Partnership Interest or the
Partnership Units evidencing the same, (ii) the admission of any Limited
Partners and (iii) the Redemption Rights of such Partners, and that such waivers
or modifications may be made by the General Partner at any time or from time to
time, including, without limitation, concurrently with the issuance of any
Partnership Units pursuant to the terms of the Partnership Agreement and which
may be set forth in a Partnership Unit Designation.
Section 4.12    Restricted Units. In accordance with Section 4.3(e), to the
extent the Company issues restricted REIT Shares, the Partnership shall issue to
the Company an equal number of Partnership Common Units that are subject to a
similar vesting schedule, forfeiture provisions and other terms and conditions
that correspond to those of the restricted REIT Shares (“Restricted Partnership
Common Units”).
ARTICLE V

DISTRIBUTIONS
Section 5.1    Requirement and Characterization of Distributions. Subject to the
terms of any Partnership Unit Designation, the General Partner shall cause the
Partnership to distribute quarterly all, or such portion as the General Partner
may in its sole and absolute discretion determine, of Available Cash generated
by the Partnership during such quarter to the Holders of Partnership Units on
such Partnership Record Date with respect to such quarter: (i) first, with
respect to any Partnership Interests that are entitled to any preference in
distribution, in accordance with the rights of such class(es) of Partnership
Interests (and, within such class(es), pro rata in proportion to the holdings of
Partnership Interests within each such class by the Holders of Partnership Units
on such Partnership Record Date), and (ii) second, with respect to any
Partnership Interests that are not entitled to any preference in distribution,
in accordance with the rights of such class of Partnership Interests (and,
within such class, pro rata in proportion to the respective Percentage Interests
on such Partnership Record Date).

36

--------------------------------------------------------------------------------



Distributions payable with respect to any Partnership Units that were not
outstanding during the entire quarterly period in respect of which any
distribution is made shall be prorated based on the portion of the period that
such units were outstanding. The General Partner in its sole and absolute
discretion may distribute to the Unitholders Available Cash on a more frequent
basis and provide for an appropriate record date. The General Partner shall make
such reasonable efforts, as determined by it in its sole and absolute discretion
and consistent with the Company’s qualification as a REIT, to cause the
Partnership to distribute sufficient amounts to enable the Company to pay
dividends that will (a) satisfy the requirements for qualification as a REIT
under the Code and Regulations (the “REIT Requirements”) and (b) except to the
extent otherwise determined by the General Partner, avoid any federal income or
excise tax liability of the Company.
Section 5.2    Distributions in Kind. No right is given to any Unitholder to
demand and receive property other than cash as provided in this Agreement. The
General Partner may determine, in its sole and absolute discretion, to make a
distribution in kind of Partnership assets to the Unitholders, and such assets
shall be distributed in such a fashion as to ensure that the fair market value
is distributed and allocated in accordance with Articles V, VI and X hereof.
Section 5.3    Amounts Withheld. All amounts withheld pursuant to the Code or
any provisions of any state or local tax law and Section 10.4 hereof with
respect to any allocation, payment or distribution to any Unitholder shall be
treated as amounts paid or distributed to such Unitholder pursuant to
Section 5.1 hereof for all purposes under this Agreement.
Section 5.4    Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article V, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Unitholders in accordance with Section 13.2 hereof.
Section 5.5    Distributions to Reflect Issuance of Additional Partnership
Units. In the event that the Partnership issues additional Partnership Units
pursuant to the provisions of Article IV hereof, subject to Section 7.3(d) and
7.3(e), the General Partner is hereby authorized to make such revisions to this
Article V as it determines are necessary or desirable to reflect the issuance of
such additional Partnership Units, including, without limitation, making
preferential distributions to certain classes of Partnership Units. Subject to
the terms of a Partnership Unit Designation, such preferential distributions may
be required to be made by the Partnership regardless of whether there is
Available Cash available for the payment thereof.
Section 5.6    Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Partnership nor the General
Partner, on behalf of the Partnership, shall make a distribution to any
Unitholder on account of its Partnership Interest or interest in Partnership
Units if such distribution would violate Section 17‑607 of the Act or other
applicable law.

37

--------------------------------------------------------------------------------



ARTICLE VI

ALLOCATIONS
Section 6.1    Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Partnership shall be determined and allocated with
respect to each Partnership Year of the Partnership or portion thereof, as
applicable. Except as otherwise provided in this Article VI, and subject to
Section 11.6(c) hereof, an allocation to a Unitholder of a share of Net Income
or Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net
Income or Net Loss.
Section 6.2    General Allocations.
(a)    In General. Subject to the terms of any Partnership Unit Designation,
except as otherwise provided in this Article VI and subject to Section 11.6(c)
hereof,
(i)    Net Income in each Partnership Year or other allocation period shall be
allocated to the Partners’ Capital Accounts in the following order of priority:
1.
First, to the General Partner until the cumulative Net Income allocated to the
General Partner under this Section 6.2(a)(i)1 equals the cumulative Net Losses
allocated to the General Partner under Section 6.2(a)(ii)2; and

2.
Thereafter, to the holders of Common Units and LTIP Units in accordance with
their respective Percentage Interests.

(ii)    Net Loss in each Partnership Year or other allocation period shall be
allocated to the Partners’ Capital Accounts in the following order of priority:
1.
First, to the holders of Common Units and LTIP Units with positive balances in
their Economic Capital Accounts in accordance with their respective Percentage
Interests until their Economic Capital Accounts Balances are reduced to zero;
and

2.
Thereafter to the General Partner.

For purposes of determining allocations of Losses pursuant to
Section 6.2(a)(ii)1, an LTIP Unitholder shall be treated as having a separate
Economic Capital Account Balance, and for this purpose a separate Capital
Account with an appropriate share of Partnership Minimum Gain and Partner
Minimum Gain shall be maintained, for each tranche of LTIP Units with a
different issuance date that it holds and a separate Capital Account for its
Common Units, if applicable, and the Economic Capital Account Balance of each
holder

38

--------------------------------------------------------------------------------



of Common Units shall not include any Economic Capital Account Balance
attributable to other series or classes of Partnership Units.
(b)    Allocations to Reflect Issuance of Additional Partnership Units. In the
event that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, the General Partner is hereby authorized to
make such revisions to this Section 6.2 as it determines are necessary or
desirable to reflect the terms of the issuance of such additional Partnership
Units, including, without limitation, making preferential allocations to certain
classes of Partnership Units.
(c)    Priority Allocation with Respect to Preferred Units. After giving effect
to the special allocations set forth in Section 6.3(c) but before giving effect
to the allocations set forth in Section 6.2(a), Net Operating Income shall be
allocated to the Company until the aggregate amount of Net Operating Income
allocated to the Company under this Section 6.2(c) for the current and all prior
years equals the aggregate amount of the Series SN Annual Distribution Rate paid
to the Company for the current and all prior years. For purposes of this Section
6.2(c), “Net Operating Income” means the excess, if any, of the Partnership’s
gross income over its expenses (but not taking into account depreciation,
amortization, or any other noncash expenses of the Partnership), calculated in
accordance with the principles set forth in the definition of “Net Income” or
“Net Loss.”
Section 6.3    Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article VI:
(a)    Reserved.
(b)    Special Allocations Regarding LTIP Units.
(i)    In the event that Liquidating Gains or Liquidating Losses are allocated
under this Section 6.3(b), Net Income and Net Loss shall be recomputed without
regard to the Liquidating Gains or Liquidating Losses so allocated (subject to
any prior allocation of Net Income or Net Loss otherwise provided for).
(ii)    Notwithstanding the provisions of Section 6.2 above, after giving effect
to the special allocations set forth in Sections 6.3(c)(i)-(iv), and the
allocations of Net Income under Section 6.2(a)(i)1 (including, for the avoidance
of doubt, Liquidating Gains that are a component of Net Income), and subject to
the prior allocation of income, gain, deduction and loss under the terms of any
Partnership Unit Designation in respect of any class of Partnership Interests
ranking senior to the LTIP Units with respect to return of capital or any
preferential or priority return, but before allocations of Net Income are made
under Section 6.2(a)(i)2, any remaining Liquidating Gains shall first be
allocated to the LTIP Unitholders until the Economic Capital Account Balances of
such LTIP Unitholders, to the extent attributable to their ownership of LTIP
Units, are equal to (i) the Partnership Common Unit Economic Balance, multiplied
by (ii) the number of their LTIP Units (with respect to each LTIP Unitholder,
the “Target Balance”). Any such allocations of Liquidating Gain shall be made
among the

39

--------------------------------------------------------------------------------



LTIP Unitholders in proportion to the amounts required to be allocated to each
under this Section 6.3(b).
(iii)    Liquidating Gain allocated to an LTIP Unitholder under this Section
6.3(b) will be attributed to specific LTIP Units of such LTIP Unitholder for
purposes of determining (i) allocations under this Section 6.3(b), (ii) the
effect of the forfeiture or conversion of specific LTIP Units on such LTIP
Unitholder’s Economic Capital Account Balance and (iii) the ability of such LTIP
Unitholder to convert specific LTIP Units into Common Units. Such Liquidating
Gain will be attributed to LTIP Units in the following order: (i) first, to
Vested LTIP Units held for more than two years, (ii) second, to Vested LTIP
Units held for two years or less, (iii) third, to Unvested LTIP Units that have
remaining vesting conditions that only require continued employment or service
to the Company, the Partnership or an Affiliate of either for a certain period
of time (with such Liquidating Gains being attributed in order of vesting from
soonest vesting to latest vesting), and (iv) fourth, to other Unvested LTIP
Units (with such Liquidating Gains being attributed in order of issuance from
earliest issued to latest issued). Within each such category, Liquidating Gain
will be allocated serially (i.e., entirely to the first unit in the category,
then entirely to the next unit in the category, and so on, until a full
allocation is made to the last unit in the category) in the order of smallest
Book Up Target to largest Book Up Target until the Economic Capital Account
Balance of such LTIP Unitholder attributable to such LTIP Unitholder’s ownership
of each LTIP Unit in the category is equal to the Partnership Common Unit
Economic Balance.
(iv)    Notwithstanding the provisions of Section 6.2 above, but subject to the
prior allocation of income, gain, deduction and loss under paragraph (a) above
and to the terms of any Partnership Unit Designation in respect of any class of
Partnership Interests ranking senior to the LTIP Units with respect to return of
capital or any preferential or priority return, in the event that, due to
distributions with respect to Common Units in which the LTIP Units do not
participate or otherwise, the Economic Capital Account Balance of any present or
former LTIP Unitholder, to the extent attributable to the LTIP Unitholder’s
ownership of LTIP Units, exceeds the Target Balance, then Liquidating Losses
shall be allocated to such LTIP Unitholder, or, at the election of the General
Partner, Liquidating Gains shall be allocated to the other Holders, to the
extent necessary to reduce or eliminate the disparity; provided, however, that
if Liquidating Losses and Liquidating Gains are insufficient to completely
eliminate all such disparities, any such Liquidating Losses shall be allocated
among the LTIP Unitholders as reasonably determined by the General Partner.
(v)    If an LTIP Unitholder forfeits any LTIP Units to which Liquidating Gain
has previously been allocated under this Section 6.3(b) the Capital Account
associated with such forfeited LTIP Units will be re-allocated to that LTIP
Unitholder’s remaining LTIP Units that were outstanding on the date of the
initial allocation of such Liquidating Gain using a methodology similar to that
described in Section 6.3(b)(iii) above to the extent necessary to cause such
LTIP

40

--------------------------------------------------------------------------------



Unitholder’s Economic Capital Account Balance attributable to each LTIP Unit to
equal the Partnership Common Unit Economic Balance. To the extent such
Liquidating Gains are not re-allocated in accordance with the forgoing, such
Liquidating Gains will be forfeited and the LTIP Unitholder’s Economic Capital
Account Balance will be reduced accordingly.
(vi)    For this purpose, “Liquidating Gains” means any net capital gain
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the Gross Asset
Value of Partnership Assets under paragraph (b) of the definition of “Gross
Asset Value.” Similarly, “Liquidating Losses” means any net capital loss
realized in connection with any such event. The “Economic Capital Account
Balances” of the LTIP Unitholders will be equal to their Capital Account
balances, plus the amount of their shares of any Partner Minimum Gain or
Partnership Minimum Gain, in either case to the extent attributable to their
ownership of LTIP Units. Similarly, the “Partnership Common Unit Economic
Balance” shall mean (i) the Capital Account balance of the Company with respect
to its ownership of Partnership Common Units, plus the amount of the Company’s
share of any Partner Minimum Gain or Partnership Minimum Gain, in either case to
the extent attributable to the Company’s ownership of Partnership Common Units
and computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 6.3(b),
divided by (ii) the number of the Company’s Partnership Common Units.
(vii)    The parties agree that the intent of this Section 6.3(b) is (1) to the
extent possible to make the Capital Account balance associated with each LTIP
Unit economically equivalent to the Capital Account balance associated with the
Company’s Partnership Common Units (on a per-unit basis) and (2) to allow
conversion of an LTIP Unit (assuming prior vesting) when sufficient Liquidating
Gains have been allocated to such LTIP Unit pursuant to Section 6.3(b) so that
an LTIP Unit’s initial Book Up Target has been reduced to zero. The General
Partner shall be permitted to interpret this Agreement (including this
Section 6.3(b)) and to amend this Agreement to the extent necessary and
consistent with this intention.
(viii)    In the event that Liquidating Gains or Liquidating Losses are
allocated under this Section 6.3(b), Net Income allocable under clauses
6.2(a)(i)2 and any Losses shall be recomputed without regard to the Liquidating
Gains or Liquidating Losses so allocated.
(c)    Regulatory Allocations.
(i)    Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704‑2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article VI, if there is a net decrease in Partnership
Minimum Gain during any Partnership Year, each Holder of

41

--------------------------------------------------------------------------------



Partnership Common Units shall be specially allocated items of Partnership
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Holder’s share of the net decrease in Partnership Minimum Gain, as
determined under Regulations Section 1.704‑2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Holder pursuant thereto. The items to be allocated shall
be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3(c)(i) is intended to qualify as a “minimum gain
chargeback” within the meaning of Regulations Section 1.704‑2(f) and shall be
interpreted consistently therewith.
(ii)    Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3(c)(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder of Partnership Common Units who has a
share of the Partner Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partner Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each General Partner, Limited
Partner and other Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3(c)(ii) is intended to qualify as a “chargeback
of partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704‑2(i) and shall be interpreted consistently therewith.
(iii)    Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders of Partnership Common Units in accordance with their Partnership
Common Units. Any Partner Nonrecourse Deductions for any Partnership Year shall
be specially allocated to the Holder(s) who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable, in accordance with Regulations Section 1.704‑2(i).
(iv)    Qualified Income Offset. If any Holder of Partnership Common Units
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii) (d)(4), (5) or (6), items of Partnership
income and gain shall be allocated, in accordance with Regulations Section
1.704-1(b)(2) (ii)(d), to such Holder in an amount and manner sufficient to
eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3(c)(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article VI have been tentatively made as if
this Section 6.3(c)(iv)

42

--------------------------------------------------------------------------------



were not in the Agreement. It is intended that this Section 6.3(c)(iv) qualify
and be construed as a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
(v)    Gross Income Allocation. In the event that any Holder of Partnership
Common Units has a deficit Capital Account at the end of any Partnership Year
that is in excess of the sum of (1) the amount (if any) that such Holder is
obligated to restore to the Partnership upon complete liquidation of such
Holder’s Partnership Interest (including, the Holder’s interest in outstanding
Partnership Preferred Units and other Partnership Units) and (2) the amount that
such Holder is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible, provided
that an allocation pursuant to this Section 6.3(c)(v) shall be made if and only
to the extent that such Holder would have a deficit Capital Account in excess of
such sum after all other allocations provided in this Article VI have been
tentatively made as if this Section 6.3(c)(v) and Section 6.3(c)(iv) hereof were
not in the Agreement.
(vi)    Limitation on Allocation of Net Loss. To the extent that any allocation
of Net Loss would cause or increase an Adjusted Capital Account Deficit as to
any Holder of Partnership Common Units, such allocation of Net Loss shall be
reallocated among the other Holders of Partnership Common Units in accordance
with their respective Partnership Common Units, subject to the limitations of
this Section 6.3(c)(vi).
(vii)    Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)
(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Holder of Partnership Common Units in complete liquidation of its interest in
the Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Common
Units in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or
to the Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
(viii)    Forfeiture Allocations. Upon a forfeiture of any unvested Partnership
Interest by any Partner, gross items of income, gain, loss or deduction shall be
allocated to such Partner if and to the extent required by final Treasury
Regulations promulgated after the Effective Date to ensure that allocations made
with respect to all unvested Partnership Interests are recognized under Code
Section 704(b).

43

--------------------------------------------------------------------------------



(ix)    Curative Allocations. The allocations set forth in Sections 6.3(c)(i)
through 6.3(c)(vii) above (the “Regulatory Allocations”) are intended to comply
with certain regulatory requirements, including the requirements of Regulations
Sections 1.704-1(b) and 1.704-2. Notwithstanding the provisions of Section 6.1
hereof, the Regulatory Allocations shall be taken into account in allocating
other items of income, gain, loss and deduction among the Holders of Partnership
Common Units so that to the extent possible without violating the requirements
giving rise to the Regulatory Allocations, the net amount of such allocations of
other items and the Regulatory Allocations to each Holder of a Partnership
Common Unit shall be equal to the net amount that would have been allocated to
each such Holder if the Regulatory Allocations had not occurred.
(d)    Special Allocations Upon Liquidation. Notwithstanding any provision in
this Article VI to the contrary, in the event that the Partnership disposes of
all or substantially all of its assets in a transaction that will lead to a
liquidation of the Partnership pursuant to Article XIII hereof, then any Net
Income or Net Loss realized in connection with such transaction and thereafter
(and, if necessary, constituent items of income, gain, loss and deduction) shall
be specially allocated among the Partners as required so as to cause liquidating
distributions pursuant to Section 13.2 hereof to be made, to the maximum extent
possible, in the same amounts and proportions as would have resulted had such
distributions instead been made pursuant to Article V hereof.
(e)    Allocation of Excess Nonrecourse Liabilities. For purposes of determining
a Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulation Section 1.752-3(a)(3), the General
Partner may use any method of allocation described in Regulation Section
1.752-3(a)(3) and the relevant interpretative authorities.
Section 6.4    Tax Allocations.
(a)    In General. Except as otherwise provided in this Section 6.4, for income
tax purposes under the Code and the Regulations each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders of Partnership Common Units in the same manner as its correlative
item of “book” income, gain, loss or deduction is allocated pursuant to
Sections 6.2 and 6.3 hereof.
(b)    Allocations Respecting Section 704(c) Revaluations. Notwithstanding
Section 6.4(a) hereof, Tax Items with respect to Property that is contributed to
the Partnership with a Gross Asset Value that varies from its basis in the hands
of the contributing Partner immediately preceding the date of contribution shall
be allocated among the Holders of Partnership Common Units for income tax
purposes pursuant to Regulations promulgated under Code Section 704(c) so as to
take into account such variation. The Partnership shall account for such
variation under any method approved under Code Section 704(c) and the applicable
Regulations as chosen by the General Partner, including, without limitation, the
“remedial allocation method” as described in Regulations Section 1.704-3(d). In
the event that the Gross Asset Value of any partnership asset is adjusted
pursuant to subsection (b) of the definition of “Gross Asset Value” (provided in
Article I hereof), subsequent allocations of Tax Items with

44

--------------------------------------------------------------------------------



respect to such asset shall take account of the variation, if any, between the
adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations.
ARTICLE VII

MANAGEMENT AND OPERATIONS OF BUSINESS
Section 7.1    Management.
(a)    Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Partners with or without cause, except with the Consent of the General
Partner. In addition to the powers now or hereafter granted a general partner of
a limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.3, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:
(i)    the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
or selling assets to permit the Partnership to make distributions to its
Partners in such amounts as will permit the Company (so long as the Company
qualifies as a REIT) to avoid the payment of any federal income tax (including,
for this purpose, any excise tax pursuant to Code Section 4981) and to make
distributions to its stockholders sufficient to permit the Company to maintain
REIT status or otherwise to satisfy the REIT Requirements), the assumption or
guarantee of, or other contracting for, indebtedness and other liabilities, the
issuance of evidences of indebtedness (including the securing of same by deed to
secure debt, mortgage, deed of trust or other lien or encumbrance on the
Partnership’s assets) and the incurring of any obligations that it deems
necessary for the conduct of the activities of the Partnership;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, sale, transfer, exchange or other disposition of any,
all or substantially all of the assets of the Partnership (including, but not
limited to, the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Partnership) or the merger, consolidation, reorganization
or other combination or conversion of the Partnership with or into another
entity;

45

--------------------------------------------------------------------------------



(iv)    the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms that it sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the Partnership’s Subsidiaries)
and the repayment of obligations of the Partnership, its Subsidiaries and any
other Person in which the Partnership has an equity investment, and the making
of capital contributions to and equity investments in the Partnership’s
Subsidiaries;
(v)    the management, operation, leasing, landscaping, repair, alteration,
demolition, replacement or improvement of any Property, including, without
limitation, any Contributed Property, or other asset of the Partnership or any
Subsidiary;
(vi)    the negotiation, execution and performance of any contracts, leases,
conveyances or other instruments that the General Partner considers useful or
necessary to the conduct of the Partnership’s operations or the implementation
of the General Partner’s powers under this Agreement, including contracting with
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation out of the Partnership’s assets;
(vii)    the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership, and the collection and
receipt of revenues, rents and income of the Partnership;
(viii)    the maintenance of such insurance for the benefit of the Partnership
and the Partners as it deems necessary or appropriate, including, without
limitation, (i) casualty, liability and other insurance on the Properties of the
Partnership and (ii) liability insurance for the Indemnitees hereunder;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, joint ventures or other relationships that it deems desirable
(including, without limitation, the acquisition of interests in, and the
contributions of property to, any Subsidiary and any other Person in which it
has an equity investment from time to time); provided, however, that, as long as
the Company has determined to continue to qualify as a REIT, the General Partner
may not engage in any such formation, acquisition or contribution that would
cause the Company to fail to qualify as a REIT within the meaning of Code
Section 856(a);

46

--------------------------------------------------------------------------------



(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;
(xi)    the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);
(xii)    except as otherwise specifically set forth in this Agreement, the
determination of the fair market value of any Partnership property distributed
in kind using such reasonable method of valuation as it may adopt; provided that
such methods are otherwise consistent with the requirements of this Agreement;
(xiii)    the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;
(xiv)    the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;
(xv)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;
(xvi)    the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;
(xvii)    the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;
(xviii)    the issuance of additional Partnership Units, as appropriate and in
the General Partner’s sole and absolute discretion, in connection with Capital

47

--------------------------------------------------------------------------------



Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article IV hereof;
(xix)    the interpretation of the terms and provisions of this Agreement; and
(xx)    an election to dissolve the Partnership pursuant to Section 13.1(c)
hereof.
(b)    Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall not constitute a breach by the General Partner of any duty that
the General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement or of any duty stated or implied by law or equity.
(c)    At all times from and after the date hereof, the General Partner may
cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.
(d)    In exercising its authority under this Agreement, the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to any Partner (including the General Partner) of any action taken by it. The
General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of an income tax liability incurred
by such Limited Partner as a result of an action (or inaction) by the General
Partner pursuant to its authority under this Agreement.
Section 7.2    Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Subject to the terms of Section
8.5(a)(iii) hereof, the General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate or any amendment thereto to
any Limited Partner. The General Partner shall use all reasonable efforts to
cause to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners have limited liability to the extent provided by applicable law) in the
State of Delaware and any other state, or the District of Columbia or other
jurisdiction, in which the Partnership may elect to do business or own property.

48

--------------------------------------------------------------------------------



Section 7.3    Restrictions on General Partner’s Authority.
(a)    The General Partner may not take any action in contravention of an
express prohibition or limitation of this Agreement without the written Consent
of a Majority in Interest of the Limited Partners or such other percentage of
the Limited Partners as may be specifically provided for under a provision of
this Agreement and may not perform any act that would subject a Limited Partner
to liability as a general partner in any jurisdiction or any other liability
except as provided herein or under the Act.
(b)    The General Partner shall not, without the prior Consent of the Limited
Partners, undertake, on behalf of the Partnership, any of the following actions
or enter into any transaction that would have the effect of such transactions:
(i)    except as provided in Sections 4.2(a), 5.5, 6.2(b), 6.3(b)(vii) and
7.3(c) hereof, amend, modify or terminate this Agreement other than to reflect
the admission, substitution, termination or withdrawal of Partners pursuant to
Article XI or Article XII hereof;
(ii)    make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership; or
(iii)    institute any proceeding for bankruptcy on behalf of the Partnership.
Except as set forth below in Sections 7.3(d) and (e) or as otherwise expressly
provided in this Agreement, this Agreement may be amended if it is approved by
the General Partner and it receives the Consent of Limited Partners.
(c)    Notwithstanding Section 7.3(b) hereof, the General Partner shall have the
power, without the Consent of the Limited Partners, to amend this Agreement as
may be required to facilitate or implement any of the following purposes:
(i)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;
(ii)    to reflect the admission, substitution or withdrawal of Partners or the
termination of the Partnership in accordance with this Agreement, and to amend
Exhibit A in connection with such admission, substitution or withdrawal;
(iii)    to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement (including, without
limitation, pursuant to Section 6.3(b)(vii));

49

--------------------------------------------------------------------------------



(iv)    to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;
(v)    (a) to reflect such changes as are reasonably necessary (i) for the
Company to maintain its status as a REIT or to satisfy the REIT Requirements;
(b) to reflect the Transfer of all or any part of a Partnership Interest between
the General Partner, the Company and any entity that is wholly owned, directly
or indirectly, by the Company;
(vi)    to modify the manner in which Capital Accounts are computed (but only to
the extent set forth in the definition of “Capital Account” or contemplated by
the Code or the Regulations);
(vii)    to issue additional Partnership Interests in accordance with
Section 4.2;
(viii)    to reflect any modification to this Agreement as is necessary or
desirable (as determined by the General Partner in its sole and absolute
discretion), including, without limitation, the definition of “Adjustment
Factor,” to reflect the direct ownership of assets by the Company or the General
Partner; and
(ix)    to effectuate a split, reverse split, subdivision or combination or
Partnership Common Units that applies equally to all Partnership Common Units.
The General Partner will provide notice to the Limited Partners when any action
under this Section 7.3(c) is taken.
(d)    Except as set forth in Section 7.3(c) hereof, without the Consent of a
Majority in Interest of the Outside Limited Partners, this Agreement shall not
be amended in a manner that disproportionately effects such Limited Partners, if
such amendment would (i) alter the rights of any Partner to receive the
distributions to which such Partner is entitled, pursuant to Article V or
Section 13.2 hereof, or alter the allocations specified in Article VI hereof
(except, in any case, as permitted pursuant to Sections 4.2, 5.5, 6.2(b) and
6.3(b)(vii)), (ii) alter or modify the Redemption rights, Cash Amount or REIT
Shares Amount as set forth in Sections 8.6 and 11.2 hereof, or amend or modify
any related definitions, or (iii) amend this Section 7.3(d).
(e)    Notwithstanding Sections 7.3(c) and 7.3(d) hereof, this Agreement shall
not be amended, and no action may be taken by the General Partner, without the
Consent of each Partner adversely affected thereby, if such amendment or action
would (i) convert a Limited Partner Interest in the Partnership into a General
Partner Interest (except as a result of the General Partner acquiring such
Partnership Interest), (ii) modify the limited liability of a Limited Partner,
or (iii) amend this Section 7.3(e). Any such amendment or action consented to by
any Partner shall be effective as to that Partner, notwithstanding the absence
of such consent by any other Partner.

50

--------------------------------------------------------------------------------



Section 7.4    Reimbursement of the General Partner.
(a)    The General Partner shall not be compensated for its services as general
partner of the Partnership except as provided in this Agreement (including the
provisions of Articles V and VI hereof regarding distributions, payments and
allocations to which it may be entitled in its capacity as the General Partner).
(b)    Subject to Sections 7.4(c) and 15.11 hereof, the Partnership shall be
liable for, and shall reimburse the General Partner on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all sums expended in connection with the Partnership’s business,
including, without limitation, (i) expenses relating to the ownership of
interests in and management and operation of, or for the benefit of, the
Partnership, (ii) compensation of officers and employees, including, without
limitation, payments under future compensation plans of the Company that may
provide for stock units, or phantom stock, pursuant to which employees of the
Company will receive payments based upon dividends on or the value of REIT
Shares, (iii) director fees and expenses and (iv) all costs and expenses of the
Company being a public company, including costs of filings with the SEC, reports
and other distributions to its stockholders; provided, however, that the amount
of any reimbursement shall be reduced by any interest earned by the Company with
respect to bank accounts or other instruments or accounts held by it on behalf
of the Partnership as permitted pursuant to Section 7.5 hereof. Such
reimbursements shall be in addition to any reimbursement of the General Partner
as a result of indemnification pursuant to Section 7.7 hereof.
(c)    To the extent practicable, Partnership expenses shall be billed directly
to and paid by the Partnership and, subject to Section 15.11 hereof,
reimbursements to the General Partner or any of its Affiliates by the
Partnership pursuant to this Section 7.4 shall be treated as non-income
reimbursements, and not as “guaranteed payments” within the meaning of Code
Section 707(c) or other form of gross income.
Section 7.5    Outside Activities of the General Partner and the Company. The
General Partner and the Company may, in its sole and absolute discretion, from
time to time hold or acquire assets in its own name or otherwise other than
through the Partnership so long as the General Partner and the Company, as
applicable, take commercially reasonable measures to ensure that the economic
benefits and burdens of such Property are otherwise vested in the Partnership,
through assignment, mortgage loan or otherwise or, if it is not commercially
reasonable to vest such economic interests in the Partnership, the General
Partner may, in its sole and absolute discretion, make such amendments to this
Agreement as the General Partner determines are necessary or desirable,
including, without limitation, the definition of “Adjustment Factor,” to reflect
such activities and the direct ownership of assets by the Company or the General
Partner.
Section 7.6    Contracts with Affiliates.
(a)    The Partnership may lend or contribute funds or other assets to its
Subsidiaries or other Persons in which it has an equity investment, and such
Persons may borrow funds from the Partnership, on terms and conditions
established in the sole and absolute

51

--------------------------------------------------------------------------------



discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.
(b)    Except as provided in Section 7.5 hereof and subject to Section 3.1
hereof, the Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner, in its sole and absolute discretion, believes to be
advisable.
(c)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property to
the Partnership, directly or indirectly, except pursuant to transactions that
are determined by the General Partner in good faith to be fair and reasonable.
(d)    The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership employee benefit plans funded by the Partnership for the benefit of
employees of the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership or any of the
Partnership’s Subsidiaries.
(e)    The General Partner is expressly authorized to enter into, in the name
and on behalf of the Partnership, any Services Agreement with Affiliates of any
of the Partnership or the General Partner, on such terms as the General Partner,
in its sole and absolute discretion, believes are advisable.
(f)    The General Partner may, in its sole and absolute discretion, cause the
Partnership to guarantee or become a co-maker of indebtedness of the Company or
any Subsidiary of the Company or the Partnership, refinance, increase the amount
of, modify, amend or change the terms of, or extend the time for the payment of,
any such guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets.
Section 7.7    Indemnification.
(a)    To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities (whether joint or several), expenses (including, without limitation,
attorney’s fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership (“Actions”) as set forth in this
Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (i) for willful misconduct or a knowing violation of
the law or (ii) for any transaction for which such Indemnitee received an
improper personal benefit in violation or breach of any provision of this
Agreement. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the

52

--------------------------------------------------------------------------------



Partnership or any Subsidiary of the Partnership has assumed or taken subject
to), and the General Partner is hereby authorized and empowered, on behalf of
the Partnership, to enter into one or more indemnity agreements consistent with
the provisions of this Section 7.7 in favor of any Indemnitee having or
potentially having liability for any such indebtedness. It is the intention of
this Section 7.7(a) that the Partnership indemnify each Indemnitee to the
fullest extent permitted by law. The termination of any proceeding by judgment,
order or settlement does not create a presumption that the Indemnitee did not
meet the requisite standard of conduct set forth in this Section 7.7(a). The
termination of any proceeding by conviction of an Indemnitee or upon a plea of
nolo contendere or its equivalent by an Indemnitee, or an entry of an order of
probation against an Indemnitee prior to judgment, does not create a presumption
that such Indemnitee acted in a manner contrary to that specified in this
Section 7.7(a) with respect to the subject matter of such proceeding. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section 7.7.
(b)    To the fullest extent permitted by law, expenses incurred by an
Indemnitee who is a party to a proceeding or otherwise subject to or the focus
of or is involved in any Action shall be paid or reimbursed by the Partnership
as incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 7.7 has been
met, and (ii) a written undertaking by or on behalf of the Indemnitee to repay
the amount if it shall ultimately be determined that the standard of conduct has
not been met.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.
(d)    The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.
(e)    Any liabilities which an Indemnitee incurs as a result of acting on
behalf of the Partnership or the General Partner (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this

53

--------------------------------------------------------------------------------



Section 7.7, unless such liabilities arise as a result of (i) such Indemnitee’s
intentional misconduct or knowing violation of the law, or (ii) any transaction
in which such Indemnitee received a personal benefit in violation or breach of
any provision of this Agreement or applicable law.
(f)    In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Partnership’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.
(i)    It is the intent of the Partners that any amounts paid by the Partnership
to the General Partner pursuant to this Section 7.7 shall be treated as
“guaranteed payments” within the meaning of Code Section 707(c) and shall not be
treated as a distribution for purposes of computing the Partners’ Capital
Accounts.
Section 7.8    Liability of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner nor any of its directors or officers shall be liable
or accountable in damages or otherwise to the Partnership, any Partners or any
Assignees for losses sustained, liabilities incurred or benefits not derived as
a result of errors in judgment or mistakes of fact or law or of any act or
omission except for (i) intentional misconduct or knowing violations of law or
(ii) any transaction from which such Person derived an improper personal
benefit.
(b)    The Limited Partners expressly acknowledge that the General Partner is
acting for the benefit of the Partnership, the Limited Partners and the General
Partner’s stockholders collectively and that the General Partner is under no
obligation to give priority to the separate interests of the Limited Partners or
the General Partner’s stockholders (including, without limitation, the tax
consequences to Limited Partners, Assignees or the General Partner’s
stockholders) in deciding whether to cause the Partnership to take (or decline
to take) any actions.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 7.1(a) hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents (subject to
the supervision and control of the General Partner).

54

--------------------------------------------------------------------------------



The General Partner shall not be responsible for any misconduct or negligence on
the part of any such agent appointed by it in good faith.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, and its officers’ and directors’,
liability to the Partnership and the Limited Partners under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.
(e)    Notwithstanding anything herein to the contrary, except pursuant to any
express indemnities given to the Partnership by any Partner pursuant to any
other written instrument, no Partner shall have any personal liability
whatsoever, to the Partnership or to the other Partner(s), for the debts or
liabilities of the Partnership or the Partnership’s obligations hereunder, and
the full recourse of the other Partner(s) shall be limited to the interest of
that Partner in the Partnership. To the fullest extent permitted by law, no
officer, director or stockholder of the General Partner shall be liable to the
Partnership for money damages except for (i) active and deliberate dishonesty
established by a non-appealable final judgment or (ii) actual receipt of an
improper benefit or profit in money, property or services. Without limitation of
the foregoing, and except for fraud, willful misconduct or gross negligence, or
pursuant to any such express indemnity, no property or assets of any Partner,
other than its interest in the Partnership, shall be subject to levy, execution
or other enforcement procedures for the satisfaction of any judgment (or other
judicial process) in favor of any other Partner(s) and arising out of, or in
connection with, this Agreement. This Agreement is executed by the officers of
the General Partner solely as officers of the same and not in their own
individual capacities.
(f)    To the extent that, at law or in equity, the General Partner has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Limited Partners, the General Partner shall not be liable to the
Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement. The provisions of this Agreement, to the extent
that they restrict the duties and liabilities of the General Partner otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of such General Partner.
Section 7.9    Other Matters Concerning the General Partner.
(a)    The General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it in good faith to be genuine and to have been signed
or presented by the proper party or parties.
(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, architects, engineers,
environmental consultants and other consultants and advisers selected by it, and
any act taken or omitted to be taken in reliance upon the opinion of such
Persons as to matters that the General Partner reasonably believes to be within
such Person’s professional or expert competence shall be

55

--------------------------------------------------------------------------------



conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
a duly appointed attorney or attorneys-in-fact. Each such attorney shall, to the
extent provided by the General Partner in the power of attorney, have full power
and authority to do and perform all and every act and duty that is permitted or
required to be done by the General Partner hereunder.
(d)    Notwithstanding any other provision of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT, (ii) for the Company otherwise to satisfy the REIT
Requirements, (iii) to avoid the Company incurring any taxes under Code
Section 857 or Code Section 4981, is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners.
Section 7.10    Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.
Section 7.11    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying in good faith thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this

56

--------------------------------------------------------------------------------



Agreement was in full force and effect, (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
ARTICLE VIII

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
Section 8.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement (other than for breach thereof) except as
expressly provided in Section 10.4 or under the Act.
Section 8.2    Management of Business. No Limited Partner or Assignee (other
than the General Partner, any of its Affiliates or any officer, director,
member, employee, partner, agent or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.
Section 8.3    Outside Activities of Limited Partners. Subject to any agreements
entered into pursuant to Section 7.6(e) hereof and any other agreements entered
into by a Limited Partner or its Affiliates with the General Partner, the
Partnership or a Subsidiary (including, without limitation, any employment
agreement), any Limited Partner and any Assignee, officer, director, employee,
agent, trustee, Affiliate, member or stockholder of any Limited Partner shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities that are in direct or indirect competition with the Partnership or
that are enhanced by the activities of the Partnership. Neither the Partnership
nor any Partner shall have any rights by virtue of this Agreement in any
business ventures of any Limited Partner or Assignee. Subject to such
agreements, none of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any business ventures of any other Person (other than the General
Partner, to the extent expressly provided herein), and such Person shall have no
obligation pursuant to this Agreement, subject to Section 7.6(e) hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
General Partner, the Partnership or a Subsidiary, to offer any interest in any
such business ventures to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character that, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.
Section 8.4    Return of Capital. Except pursuant to the rights of Redemption
set forth in Section 8.6 hereof, no Limited Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement or upon termination of the
Partnership as provided herein. Except to the extent provided in Article VI

57

--------------------------------------------------------------------------------



hereof or otherwise expressly provided in this Agreement, no Limited Partner or
Assignee shall have priority over any other Limited Partner or Assignee either
as to the return of Capital Contributions or as to profits, losses or
distributions.
Section 8.5    Rights of Limited Partners Relating to the Partnership.
(a)    Except as otherwise explicitly set forth in this Agreement, and
notwithstanding Section 17-305 or any other provision of the Act, no Limited
Partner shall have any right to obtain any information or documentation from the
Partnership or the General Partner. Except as limited by Section 8.5(c) hereof,
each Limited Partner shall have the right, for a purpose reasonably related to
such Limited Partner’s interest as a limited partner in the Partnership, upon
written demand with a statement of the purpose of such demand and at such
Limited Partner’s own expense:
(i)    to obtain a copy of the most recent annual and quarterly reports filed
with the SEC by the General Partner pursuant to the Exchange Act;
(ii)    to obtain a copy of the Partnership’s federal, state and local income
tax returns for each Partnership Year; and
(iii)    to obtain a copy of this Agreement (excluding Exhibit A hereto) and the
Certificate and all amendments thereto (excluding all information regarding
other Limited Partners, including, without limitation, such Limited Partners’
identity and interests in the Partnership), together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed.
(b)    The Partnership shall notify any Limited Partner entitled to exercise the
Redemption right set forth in Section 8.6, on request, of the then current
Adjustment Factor or any change made to the Adjustment Factor.
(c)    Notwithstanding any other provision of this Section 8.5, the General
Partner may keep confidential from the Limited Partners, for such period of time
as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or the General Partner or (ii) the Partnership or the General Partner is
required by law or by agreements with unaffiliated third parties to keep
confidential.
Section 8.6    Redemption Rights of Limited Partners.
(a)    Except as otherwise set forth in any separate agreement entered into
between the Partnership and a Limited Partner and subject to the terms and
conditions set forth herein or therein, on or after the later of (i) the date
that is 12 months from the date of issuance of a Partnership Common Unit to a
Limited Partner (or, with respect to Partnership Common Units issued upon
conversion of LTIP Units, the date that is 12 months from the date of issuance
of such LTIP Units) or (ii) the date that is 14 months after the Effective Date,
such Limited Partner (other than the Company or any Subsidiary of the Company)
shall have the right (subject to the

58

--------------------------------------------------------------------------------



terms and conditions set forth herein) to require the Partnership to redeem all
or a portion of the Partnership Common Units held by such Tendering Party (such
Partnership Common Units being hereafter “Tendered Units”) in exchange (a
“Redemption”) for the Cash Amount payable on the Specified Redemption Date. Any
Redemption shall be exercised pursuant to a Notice of Redemption delivered to
the General Partner and the Company by a Limited Partner when exercising the
Redemption right (the “Tendering Party”). The Partnership’s obligation to effect
a Redemption, however, shall not arise or be binding against the Partnership
before the Business Day following the Cut-Off Date. A Tendering Party shall have
no right to receive distributions with a Partnership Record Date on or after the
Specified Redemption Date with respect to any Tendered Units (other than the
Cash Amount). In the event of a Redemption, the Cash Amount shall be delivered
as a certified check payable to the Tendering Party or, in the General Partner’s
sole and absolute discretion, in immediately available funds.
(b)    Notwithstanding the provisions of Section 8.6(a) hereof other than the
last sentence thereof, on or before the close of business on the Cut-Off Date,
the Company may, in its sole and absolute discretion but subject to the
Ownership Limit and other limitations of the Charter, elect to acquire some or
all (such percentage being referred to as the “Applicable Percentage”) of the
Tendered Units from the Tendering Party in exchange for the REIT Shares Amount
calculated based on the portion of Tendered Units it elects to acquire in
exchange for REIT Shares. If the Company so elects, on the Specified Redemption
Date the Tendering Party shall sell such number of the Tendered Units to the
Company in exchange for a number of REIT Shares equal to the product of the REIT
Shares Amount and the Applicable Percentage. The Tendering Party shall submit
(i) such information, certification or affidavit as the Company may reasonably
require in connection with the application of the Ownership Limit and other
restrictions and limitations of the Charter to any such acquisition and (ii)
such written representations, investment letters, legal opinions or other
instruments necessary, in the Company’s view, to effect compliance with the
Securities Act. In the event of a purchase of the Tendered Units by the Company
pursuant to this Section 8.6(b), the Tendering Party shall no longer have the
right to cause the Partnership to effect a Redemption of such Tendered Units,
and, upon notice to the Tendering Party by the Company, given on or before the
close of business on the Cut-Off Date, that the Company has elected to acquire
some or all of the Tendered Units pursuant to this Section 8.6(b), the
obligation of the Partnership to effect a Redemption of the Tendered Units as to
which the Company’s notice relates shall not accrue or arise. The product of the
Applicable Percentage and the REIT Shares Amount, if applicable, shall be
delivered by the Company as duly authorized, validly issued, fully paid and
non-assessable REIT Shares and, if applicable, Rights, free of any pledge, lien,
encumbrance or restriction, other than the Ownership Limit and any restrictions
provided in the Charter, the Bylaws of the Company, the Securities Act and
relevant state securities or “blue sky” laws. Neither any Tendering Party whose
Tendered Units are acquired by the Company pursuant to this Section 8.6(b), any
Partner, any Assignee nor any other interested Person shall have any right to
require or cause the Company to register, qualify or list any REIT Shares owned
or held by such Person, whether or not such REIT Shares are issued pursuant to
this Section 8.6(b), with the SEC, with any state securities commissioner,
department or agency, under the Securities Act or the Exchange Act or with any
stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement between the Company and any such Person. Notwithstanding any
delay in such delivery, the Tendering Party shall be deemed the owner of such
REIT Shares and Rights for all purposes, including, without

59

--------------------------------------------------------------------------------



limitation, rights to vote or consent, receive dividends, and exercise rights,
as of the Specified Redemption Date. REIT Shares issued upon an acquisition of
the Tendered Units by the Company pursuant to this Section 8.6(b) may contain
such legends regarding restrictions under the Securities Act and applicable
state securities laws as the Company in good faith determines to be necessary or
advisable in order to ensure compliance with such laws. The parties agree to
treat the exchange of Tendered Units for REIT Shares pursuant to this
Section 8.6(b) as a sale or exchange for all tax purposes.
(c)    Notwithstanding the provisions of Section 8.6(a) and 8.6(b) hereof, the
Tendering Parties shall have no rights under this Agreement that would otherwise
be prohibited under the Charter with respect to the Ownership Limit. To the
extent that any attempted Redemption or acquisition of the Tendered Units by the
General Partner pursuant to Section 8.6(b) hereof would be in violation of this
Section 8.6(c), it shall be null and void ab initio, and the Tendering Party
shall not acquire any rights or economic interests in REIT Shares otherwise
issuable by the General Partner under Section 8.6(b) hereof.
(d)    [Intentionally omitted]
(e)    Notwithstanding the provisions of Section 8.6(b) hereof, the Company
shall not, under any circumstances, elect to acquire Tendered Units in exchange
for the REIT Shares Amount if such exchange would be prohibited under the
Charter.
(f)    Notwithstanding anything herein to the contrary (but subject to
Section 8.6(c) hereof), with respect to any Redemption (or any tender of
Partnership Common Units for Redemption if the Tendered Units are acquired by
the Company pursuant to Section 8.6(b) hereof) pursuant to this Section 8.6:
(i)    All Partnership Common Units acquired by the Company pursuant to
Section 8.6(b) hereof shall automatically, and without further action required,
be converted into and deemed to be a Limited Partner Interest comprised of the
same number of Partnership Common Units.
(ii)    Subject to the Ownership Limit, without the consent of the General
Partner, no Tendering Party may effect a Redemption for less than one thousand
(1,000) Partnership Common Units or, if such Tendering Party holds (as a Limited
Partner or, economically, as an Assignee) less than one thousand (1,000)
Partnership Common Units, all of the Partnership Common Units held by such
Tendering Party.
(iii)    Each Tendering Party may not effect a Redemption during the period
after the Partnership Record Date with respect to a distribution on Partnership
Common Units and before the record date established by the Company for a
distribution to its holders of REIT Shares of some or all of its portion of such
Partnership distribution.
(iv)    The consummation of such Redemption (or an acquisition of Tendered Units
by the Company pursuant to Section 8.6(b) hereof, as the case may be) shall be
subject to the expiration or termination of the applicable waiting

60

--------------------------------------------------------------------------------



period, if any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
(v)    The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provision of Section 11.5 hereof) all Partnership Common Units
subject to any Redemption, and be treated as a Limited Partner or an Assignee,
as applicable, with respect to such Partnership Common Units for all purposes of
this Agreement, until such Partnership Common Units are either paid for by the
Partnership pursuant to Section 8.6(a) hereof or transferred to the Company and
paid for, by the issuance of the REIT Shares, pursuant to Section 8.6(b) hereof
on the Specified Redemption Date. Until a Specified Redemption Date and an
acquisition of the Tendered Units by the Company pursuant to Section 8.6(b)
hereof, the Tendering Party shall have no rights as a stockholder of the Company
with respect to the REIT Shares issuable in connection with such acquisition.
(g)    In connection with an exercise of Redemption rights pursuant to this
Section 8.6(a), the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption:
(i)    A written affidavit, dated the same date as the Notice of Redemption, (a)
disclosing the actual and constructive ownership, as determined for purposes of
Code Sections 856(a)(6) and 856(h), of REIT Shares by (i) such Tendering Party
and (ii) any Related Party and (b) representing that, after giving effect to the
Redemption or an acquisition of the Tendered Units by the General Partner
pursuant to Section 8.6(b) hereof, neither the Tendering Party nor any Related
Party will own REIT Shares in violation of the Ownership Limit;
(ii)    A written representation that neither the Tendering Party nor any
Related Party has any intention to acquire any additional REIT Shares prior to
the closing of the Redemption or an acquisition of the Tendered Units by the
General Partner pursuant to Section 8.6(b) hereof on the Specified Redemption
Date; and
(iii)    An undertaking to certify, at and as a condition to the closing of (i)
the Redemption or (ii) the acquisition of the Tendered Units by the Company
pursuant to Section 8.6(b) hereof on the Specified Redemption Date, that either
(a) the actual and constructive ownership of REIT Shares by the Tendering Party
and any Related Party remain unchanged from that disclosed in the affidavit
required by Section 8.6(g)(i) or (b) after giving effect to the Redemption or an
acquisition of the Tendered Units by the Company pursuant to Section 8.6(b)
hereof, neither the Tendering Party nor any Related Party shall own REIT Shares
in violation of the Ownership Limit.
(h)    If the Company shall be a party to any transaction (including, without
limitation, a merger, consolidation, statutory exchange, self-tender offer for
all or substantially all REIT Shares, sale of all or substantially all of its
assets or recapitalization of the REIT Shares (each of the foregoing being
referred to herein as a “Fundamental Change”), in each case as a

61

--------------------------------------------------------------------------------



result of which REIT Shares shall be converted into the right to receive stock,
partnership units, securities or other property (including cash or any
combination thereof), each Partnership Common Unit that is not converted into
the right to receive stock, partnership units, securities or other property
(including cash or any combination thereof) in connection with such Fundamental
Change shall thereafter be convertible into the kind and amount of shares of
stock, partnership units, securities or other property (including cash or any
combination thereof) receivable upon the consummation of such Fundamental Change
by a holder of that number of REIT Shares into which one Partnership Common Unit
was convertible immediately prior to such Fundamental Change, assuming such
holder of REIT Shares (i) is not a Constituent Person or an Affiliate of a
Constituent Person and (ii) failed to exercise his or her rights of the
election, if any, as to the kind and amount of stock, partnership units,
securities or other property (including cash or any combination thereof)
receivable upon such Fundamental Change (provided that if the stock, partnership
units, securities or other property (including cash or any combination thereof)
receivable upon such Fundamental Change is not the same for each REIT Share held
immediately prior to such Transaction by other than a Constituent Person or an
Affiliate thereof and in respect of which such rights of election shall not have
been exercised (“Non-Electing Shares”), then for purposes of this Section 8.6(h)
the kind and amount of stock, partnership units, securities or other property
(including cash or any combination thereof) receivable upon such Fundamental
Change by each Non-Electing Share shall be deemed to be the kind and amount so
receivable per share by a plurality of the Non-Electing Shares. The Company
shall not be a party to any Fundamental Change unless the terms of such
Fundamental Change are consistent with the provisions of this Section 8.6(h).
The provisions of this Section 8.6(h) shall similarly apply to successive
Fundamental Changes.
(i)    Holders of Series SN Preferred Units shall not be entitled to the right
of Redemption provided for in Section 8.6(a) of this Agreement.
ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 9.1    Records and Accounting.
(a)    The General Partner shall keep or cause to be kept at the principal
office of the Partnership those records and documents required to be maintained
by the Act and other books and records deemed by the General Partner to be
appropriate with respect to the Partnership’s business, including, without
limitation, all books and records necessary to provide to the Limited Partners
any information, lists and copies of documents required to be provided pursuant
to Section 8.5(a) or Section 9.3 hereof. Any records maintained by or on behalf
of the Partnership in the regular course of its business may be kept on, or be
in the form for, any information storage device, provided that the records so
maintained are convertible into clearly legible written form within a reasonable
period of time.
(b)    The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the

62

--------------------------------------------------------------------------------



Partnership and the General Partner may operate with integrated or consolidated
accounting records, operations and principles.
Section 9.2    Partnership Year. The Partnership Year of the Partnership shall
be the calendar year.
Section 9.3    Reports.
(a)    As soon as practicable, but in no event later than one hundred five (105)
days after the close of each Partnership Year, the General Partner shall cause
to be mailed to each Limited Partner, of record as of the close of the
Partnership Year, an annual report containing financial statements of the
Partnership, or of the Company if such statements are prepared solely on a
consolidated basis with the Company, for such Partnership Year, presented in
accordance with generally accepted accounting principles, such statements to be
audited by a nationally recognized firm of independent public accountants
selected by the General Partner or the Company.
(b)    As soon as practicable, but in no event later than one hundred five (105)
days after the close of each calendar quarter (except the last calendar quarter
of each year), the General Partner shall cause to be mailed to each Limited
Partner, of record as of the last day of the calendar quarter, a report
containing unaudited financial statements of the Partnership, or of the Company
if such statements are prepared solely on a consolidated basis with the Company,
and such other information as may be required by applicable law or regulation or
as the General Partner determines to be appropriate.
(c)    The General Partner shall have satisfied its obligations under
Sections 9.3(a) and 9.3(b) by (i) to the extent the Company or the Partnership
is subject to periodic reporting requirements under the Exchange Act, filing the
quarterly and annual reports required thereunder within the time periods
provided for the filing of such reports, including any permitted extensions, or
(ii) posting or making available the reports required by this Section 9.3 on the
website maintained from time to time by the Partnership or the Company, provided
that such reports are able to be printed or downloaded from such website.
ARTICLE X

TAX MATTERS
Section 10.1    Preparation of Tax Returns. The General Partner shall arrange
for the preparation and timely filing of all returns with respect to Partnership
income, gains, deductions, losses and other items required of the Partnership
for federal and state income tax purposes and shall use all reasonable effort to
furnish, within ninety (90) days of the close of each taxable year, the tax
information reasonably required by Limited Partners for federal and state income
tax reporting purposes. The Limited Partners shall promptly provide the General
Partner with such information relating to the Contributed Properties, including
tax basis and other relevant information, as may be reasonably requested by the
General Partner from time to time.

63

--------------------------------------------------------------------------------



Section 10.2    Tax Elections.
(a)    Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code, including, but not limited to, the election under Code
Section 754 and the election to use the “recurring item” method of accounting
provided under Code Section 461(h). The General Partner shall have the right to
seek to revoke any such election (including, without limitation, any election
under Code Sections 461(h) and 754) upon the General Partner’s determination in
its sole and absolute discretion that such revocation is in the best interests
of the Partners.
(b)    The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation §
1.83-3(1) and the Proposed Revenue Procedure set forth in Internal Revenue
Service Notice 2005-43, as such safe harbor may be modified when such proposed
guidance is issued in final form or as amended by subsequently issued guidance
(the “Safe Harbor”), apply to any interest in the Partnership transferred to a
service provider while the Safe Harbor Election remains effective, to the extent
such interest meets the Safe Harbor requirements (collectively, such interests
are referred to as “Safe Harbor Interests”). The Tax Matters Partner is
authorized and directed to execute and file the Safe Harbor Election on behalf
of the Partnership and the Partners. The Partnership and the Partners (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) hereby agree to comply with all requirements
of the Safe Harbor (including forfeiture allocations) with respect to all Safe
Harbor Interests and to prepare and file all U.S. federal income tax returns
reporting the tax consequences of the issuance and vesting of Safe Harbor
Interests consistent with such final Safe Harbor guidance. The Partnership is
also authorized to take such actions as are necessary to achieve, under the Safe
Harbor, the effect that the election and compliance with all requirements of the
Safe Harbor referred to above would be intended to achieve under Proposed
Treasury Regulation § 1.83-3, including amending this Agreement.
Section 10.3    Tax Matters Partner.
(a)    The General Partner shall be the “tax matters partner” of the Partnership
for federal income tax purposes. The tax matters partner shall receive no
compensation for its services. All third-party costs and expenses incurred by
the tax matters partner in performing its duties as such (including legal and
accounting fees and expenses) shall be borne by the Partnership in addition to
any reimbursement pursuant to Section 7.4 hereof. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the tax matters partner in discharging its duties hereunder, so long as the
compensation paid by the Partnership for such services is reasonable. At the
request of any Limited Partner, the General Partner agrees to consult with such
Limited Partner with respect to the preparation and filing of any returns and
with respect to any subsequent audit or litigation relating to such returns;
provided, however, that the filing of such returns shall be in the sole and
absolute discretion of the General Partner.

64

--------------------------------------------------------------------------------



(b)    The tax matters partner is authorized, but not required:
(i)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Code
Section 6231) or a member of a “notice group” (as defined in Code Section
6223(b)(2));
(ii)    in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the District Court of
the United States for the district in which the Partnership’s principal place of
business is located;
(iii)    to intervene in any action brought by any other Partner for judicial
review of a final adjustment;
(iv)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;
(v)    to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and
(vi)    to take any other action on behalf of the Partners in connection with
any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.
The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.
Section 10.4    Withholding. Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines that the Partnership is required to

65

--------------------------------------------------------------------------------



withhold or pay with respect to any amount distributable or allocable to such
Limited Partner pursuant to this Agreement, including, without limitation, any
taxes required to be withheld or paid by the Partnership pursuant to Code
Sections 1441, 1442, 1445, 1446, 1471 or 1472. Any amount paid on behalf of or
with respect to a Limited Partner shall constitute a loan by the Partnership to
such Limited Partner, which loan shall be repaid by such Limited Partner within
fifteen (15) days after notice from the General Partner that such payment must
be made unless (i) the Partnership withholds such payment from a distribution
that would otherwise be made to the Limited Partner or (ii) the General Partner
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the Available Funds of the Partnership that would, but for such
payment, be distributed to the Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.4. In the event that a Limited Partner fails to pay any amounts
owed to the Partnership pursuant to this Section 10.4 when due, the General
Partner may, in its sole and absolute discretion, elect to make the payment to
the Partnership on behalf of such defaulting Limited Partner, and in such event
shall be deemed to have loaned such amount to such defaulting Limited Partner
and shall succeed to all rights and remedies of the Partnership as against such
defaulting Limited Partner (including, without limitation, the right to receive
distributions). Any amounts payable by a Limited Partner hereunder shall bear
interest at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal,
plus four (4) percentage points (but not higher than the maximum lawful rate)
from the date such amount is due (i.e., fifteen (15) days after demand) until
such amount is paid in full. Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request in order to perfect or enforce
the security interest created hereunder.
Section 10.5    Organizational Expenses. The Partnership shall elect to deduct
expenses, if any, incurred by it in organizing the Partnership ratably over a
180 month period as provided in Section 709 of the Code.
ARTICLE XI

TRANSFERS AND WITHDRAWALS
Section 11.1    Transfer.
(a)    No part of the interest of a Partner shall be subject to the claims of
any creditor, to any spouse for alimony or support, or to legal process, and may
not be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.
(b)    No Partnership Interest shall be Transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article XI. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article XI shall be null and void ab initio.

66

--------------------------------------------------------------------------------



(c)    Notwithstanding the other provisions of this Article XI (other than
Section 11.6(d) hereof), the Partnership Interests of the General Partner may be
Transferred, in whole or in part, at any time or from time to time, to any
Person that is, at the time of such Transfer, a Qualified REIT Subsidiary. Any
transferee of the entire General Partner Interest pursuant to this Section
11.1(c) shall automatically become, without further action or Consent of any
Limited Partners, the sole general partner of the Partnership, subject to all
the rights, privileges, duties and obligations under this Agreement and the Act
relating to a general partner. Upon any Transfer permitted by this Section
11.1(c), the transferor Partner shall be relieved of all its obligations under
this Agreement. The provisions of Section 11.2(a) (other than the last sentence
thereof), 11.2(c), 11.4(a) and 11.5 hereof shall not apply to any Transfer
permitted by this Section 11.1(c).
(d)    No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of Section
1.752‑4(b) of the Regulations) to any lender to the Partnership whose loan
constitutes a Nonrecourse Liability, without the consent of the General Partner
in its sole and absolute discretion; provided that as a condition to such
consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for the REIT Shares
Amount any Partnership Units in which a security interest is held by such lender
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.
Section 11.2    Transfer of the General Partner Interest and the Company’s
Limited Partner Interest; Extraordinary Transactions.
(a)    The General Partner may not transfer any of its General Partner Interest
or withdraw as General Partner, and the Company may not, directly or through its
wholly owned Subsidiaries, transfer any of its Limited Partner Interest or
engage in an Extraordinary Transaction, except, in any such case, (i) if such
Extraordinary Transaction, or such withdrawal or transfer, is pursuant to an
Extraordinary Transaction that is permitted under Section (b) hereof, (ii) if
the Majority in Interest of the Outside Limited Partners Consent to such
withdrawal or transfer or Extraordinary Transaction or (iii) if such transfer is
to an entity that is wholly owned by the Company (directly or indirectly).
(b)    Notwithstanding any other provision of this Agreement, the General
Partner and the Company are permitted to engage (and cause the Partnership to
participate) in the following transactions without the approval or vote of the
Limited Partners:
(i)    (a) an Extraordinary Transaction in connection with which either (1) the
Company is the surviving entity and the holders of REIT Shares are not entitled
to receive any cash, securities, or other property in connection with such
Extraordinary Transaction or (2) all Limited Partners (other than the Company)
either will receive, or will have the right to elect to receive, for each Common
Unit an amount of cash, securities and other property equal to the product of
(x) the REIT Shares Amount multiplied by (y) the greatest amount of cash,
securities and other property paid to a holder of one REIT Share in
consideration of one such REIT Share pursuant to the terms of the Extraordinary
Transaction

67

--------------------------------------------------------------------------------



during the period from and after the date on which the Extraordinary Transaction
is consummated; provided that, if, in connection with the Extraordinary
Transaction, a purchase, tender or exchange offer shall have been made to and
accepted by the holders of more than 50% of the outstanding REIT Shares, each
holder of Partnership Common Units shall receive, or shall have the right to
elect to receive, the greatest amount of cash, securities, or other property
which such holder of Partnership Common Units would have received had it
exercised its Redemption right pursuant to Section 8.6 hereof and received REIT
Shares in exchange for its Partnership Common Units immediately prior to the
expiration of such purchase, tender or exchange offer and had thereupon accepted
such purchase, tender or exchange offer and then such Extraordinary Transaction
shall have been consummated; or
(ii)    an Extraordinary Transaction if: (a) immediately after such
Extraordinary Transaction, substantially all of the assets directly or
indirectly owned by the surviving entity, other than a direct or indirect
interest in the Surviving Partnership (as defined below), are owned directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (b) the rights, preferences and privileges of the holders of
Partnership Common Units in the Surviving Partnership are at least as favorable
as those in effect immediately prior to the consummation of such transaction and
as those applicable to any other limited partners or non managing members of the
Surviving Partnership (who have, in either case, the rights of a “common” equity
holder); and (c) such rights of the holders of Partnership Common Units include
the right to exchange their Partnership Common Unit equivalent interests in the
Surviving Partnership for at least one of: (x) the consideration available to
such Partnership Common Units pursuant to Section 11.2(b)(i) or (y) if the
ultimate controlling person of the Surviving Partnership has publicly traded
common equity securities, such common equity securities, with an exchange ratio
based on the determination of relative fair market value of such securities (as
determined pursuant to Section 11.2(c)) and the REIT Shares.
(c)    In connection with any transaction permitted by Section 11.2(b)(ii), the
relative fair market values shall be reasonably determined by the General
Partner as of the time of such transaction and, to the extent applicable, shall
be no less favorable to the Limited Partners than the relative values reflected
in the terms of such transaction.
Section 11.3    Limited Partners’ Rights to Transfer.
(a)    General. Any Limited Partner may, at any time, without the consent of the
General Partner, (i) Transfer all or part of its Partnership Interest to any
Family Member, any Controlled Entity or any Affiliate, provided that the
transferee is, in any such case, a Qualified Transferee, (ii) Transfer all or
part of its Partnership Interest to any Family Member in a transaction that
constitutes a bona fide gift or (iii) subject to Section 11.1(d), pledge (a
“Pledge”) all or any portion of its Partnership Interest to a lending
institution, that is not an Affiliate of such

68

--------------------------------------------------------------------------------



Limited Partner, as collateral or security for a bona fide loan or other
extension of credit, and Transfer such pledged Partnership Interest to such
lending institution in connection with the exercise of remedies under such loan
or extension or credit (any Transfer or Pledge permitted by this sentence is
hereinafter referred to as a “Permitted Transfer”), subject to the provisions of
Section 11.6 hereof. Each Limited Partner, and each transferee of Partnership
Units or Assignee pursuant to a Permitted Transfer, shall have the right to
Transfer all or any portion of its Partnership Interest to any Person, subject
to the provisions of Section 11.6 hereof and the satisfaction of each of the
following conditions (except in the case of a Permitted Transfer):
(i)    Qualified Transferee. Any Transfer of a Partnership Interest shall be
made only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee;
provided, further, that each Transfer meeting the minimum Transfer restriction
of Section 11.3(a)(ii) hereof may be to a separate Qualified Transferee.
(ii)    Minimum Transfer Restriction. Any Transferring Partner must Transfer not
less than the lesser of (i) one thousand (1,000) Partnership Units or (ii) all
of the remaining Partnership Units owned by such Transferring Partner.
(iii)    Exception for Permitted Transfers. The conditions of
Sections 11.3(a)(i) and 11.3(a)(ii) hereof shall not apply in the case of a
Permitted Transfer or if such Transfer is permitted to occur by the General
Partner without compliance with such conditions.
It is a condition to any Transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the approval of the General Partner, in its sole and
absolute discretion. Notwithstanding the foregoing, any transferee of any
Transferred Partnership Interest shall be subject to any and all ownership and
transfer limitations (including, without limitation, the Ownership Limit)
contained in the Charter that may limit or restrict such transferee’s ability to
exercise its Redemption rights, including, without limitation, the Ownership
Limit. Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take subject to the obligations of the transferor hereunder. Unless
admitted as a Substituted Limited Partner, no transferee, whether by a voluntary
Transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5 hereof.
(b)    Incapacity. If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the

69

--------------------------------------------------------------------------------



Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.
(c)    Opinion of Counsel. In connection with any proposed Transfer of a Limited
Partner Interest, the General Partner shall have the right to receive an opinion
of counsel reasonably satisfactory to it to the effect that the proposed
Transfer may be effected without registration under the Securities Act and will
not otherwise violate any federal or state securities laws or regulations
applicable to the Partnership or the Partnership Interests Transferred. If, in
the opinion of such counsel, such Transfer would require the filing of a
registration statement under the Securities Act or would otherwise violate any
federal or state securities laws or regulations applicable to the Partnership or
the Partnership Units, the General Partner may prohibit any Transfer otherwise
permitted under this Section 11.3 by a Limited Partner of Partnership Interests.
(d)    Adverse Tax Consequences. No Transfer by a Limited Partner of its
Partnership Interests, any Redemption, or any other acquisition of Partnership
Units by the Partnership or the General Partner) may be made to or by any person
if (i) in the opinion of legal counsel for the Partnership, it would result in
the Partnership being treated as an association taxable as a corporation or
would result in a termination of the Partnership under Code Section 708, or (ii)
such Transfer would be effectuated through an “established securities market” or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Code Section 7704.
Section 11.4    Substituted Limited Partners.
(a)    No Limited Partner shall have the right to substitute a transferee
(including transferees pursuant to Transfers permitted by Section 11.3 hereof)
as a Limited Partner in its place. A transferee of the interest of a Limited
Partner may be admitted as a Substituted Limited Partner only with the Consent
of the General Partner, which Consent may be given or withheld by the General
Partner in its sole and absolute discretion. The failure or refusal by the
General Partner to permit a transferee of any such interests to become a
Substituted Limited Partner shall not give rise to any cause of action against
the Partnership or the General Partner. Subject to the foregoing, an Assignee
shall not be admitted as a Substituted Limited Partner until and unless it
furnishes to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all the terms, conditions and
applicable obligations of this Agreement, (ii) a counterpart signature page to
this Agreement executed by such Assignee and (iii) such other documents and
instruments as may be required or advisable, in the sole and absolute discretion
of the General Partner, to effect such Assignee’s admission as a Substituted
Limited Partner.
(b)    A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article XI shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.
(c)    Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address and number of Partnership
Units of such

70

--------------------------------------------------------------------------------



Substituted Limited Partner and to eliminate or adjust, if necessary, the name,
address and number of Partnership Units of the predecessor of such Substituted
Limited Partner.
Section 11.5    Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any permitted transferee under
Section 11.3 hereof as a Substituted Limited Partner, as described in
Section 11.4 hereof, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be entitled to all the rights of
an assignee of a limited partnership interest under the Act, including the right
to receive distributions from the Partnership and the share of Net Income, Net
Losses and other items of income, gain, loss, deduction and credit of the
Partnership attributable to the Partnership Units assigned to such transferee
and the rights to Transfer the Partnership Units provided in this Article XI,
but shall not be deemed to be a holder of Partnership Units for any other
purpose under this Agreement, and shall not be entitled to effect a Consent or
vote on any matter presented to the Limited Partners for approval or effect a
Redemption with respect to such Partnership Units (such right to Consent or vote
or effect a Redemption, to the extent provided in this Agreement or under the
Act, fully remaining with the transferor Limited Partner). In the event that any
such transferee desires to make a further assignment of any such Partnership
Units, such transferee shall be subject to all the provisions of this Article XI
to the same extent and in the same manner as any Limited Partner desiring to
make an assignment of Partnership Units.
Section 11.6    General Provisions.
(a)    No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article XI, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Units pursuant to
a Redemption under Section 8.6 hereof and/or pursuant to any Partnership Unit
Designation.
(b)    Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article XI where such transferee was
admitted as a Substituted Limited Partner, (ii) pursuant to the exercise of its
rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 8.6 hereof and/or pursuant to any Partnership Unit
Designation or (iii) to the General Partner, whether or not pursuant to
Section 8.6(b) hereof, shall cease to be a Limited Partner.
(c)    If any Partnership Unit is Transferred in compliance with the provisions
of this Article XI, or is redeemed by the Partnership, or acquired by the
General Partner pursuant to Section 8.6 hereof, on any day other than the first
day of a Partnership Year, then Net Income, Net Losses, each item thereof and
all other items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party, as the case may be, and, in the case of a
Transfer or assignment other than a Redemption, to the transferee Partner, by
taking into account their varying interests during the Partnership Year in
accordance with Code Section 706(d), using the “interim closing of the books”
method or another permissible method selected by the General Partner. Solely for
purposes of making such allocations, each of such items for the calendar month
in which a

71

--------------------------------------------------------------------------------



Transfer occurs shall be allocated to the transferee Partner and none of such
items for the calendar month in which a Transfer or a Redemption occurs shall be
allocated to the transferor Partner or the Tendering Party, as the case may be,
if such Transfer occurs on or before the fifteenth (15th) day of the month,
otherwise such items shall be allocated to the transferor; provided, however,
that the General Partner may adopt such other conventions relating to
allocations in connection with Transfers or Redemptions as it determines are
necessary or appropriate. All distributions of Available Cash attributable to
such Partnership Unit with respect to which the Partnership Record Date is
before the date of such Transfer, assignment or Redemption shall be made to the
transferor Partner or the Tendering Party, as the case may be, and, in the case
of a Transfer other than a Redemption, all distributions of Available Cash
thereafter attributable to such Partnership Unit shall be made to the transferee
Partner.
(d)    In addition to any other restrictions on Transfer herein contained, in no
event may any Transfer or assignment of a Partnership Interest by any Partner
(including any Redemption, any acquisition of Partnership Units by the General
Partner, the Company or any other acquisition of Partnership Units by the
Partnership) be made (i) to any person or entity who lacks the legal right,
power or capacity to own a Partnership Interest; (ii) in violation of applicable
law; (iii) of any component portion of a Partnership Interest, such as the
Capital Account, or rights to distributions, separate and apart from all other
components of a Partnership Interest; (iv) in the event that such Transfer would
cause the Company to cease to comply with the REIT Requirements; (v) except with
the consent of the General Partner, if such Transfer would, in the opinion of
counsel to the Partnership or the General Partner, cause a termination of the
Partnership for federal or state income tax purposes (except as a result of the
Redemption (or acquisition by the General Partner) of all Partnership Common
Units held by all Limited Partners); (vi) if such Transfer would, in the opinion
of legal counsel to the Partnership, cause the Partnership to cease to be
classified as a partnership for federal income tax purposes (except as a result
of the Redemption (or acquisition by the General Partner) of all Partnership
Common Units held by all Limited Partners); (vii) if such Transfer would cause
the Partnership to become, with respect to any employee benefit plan subject to
Title I of ERISA, a “party-in-interest” (as defined in ERISA Section 3(14)) or a
“disqualified person” (as defined in Code Section 4975(c)); (viii) if such
Transfer would, in the opinion of legal counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.2-101;
(ix) if such Transfer requires the registration of such Partnership Interest
pursuant to any applicable federal or state securities laws; (x) if such
Transfer causes the Partnership to become a “publicly traded partnership,” as
such term is defined in Code Section 469(k)(2) or Code 7704(b); (xi) except with
the consent of the General Partner, if such Transfer would cause the Partnership
to have more than one hundred (100) partners within the meaning of Regulations
Section 1.7704-1(h); (xii) if such Transfer causes the Partnership (as opposed
to the General Partner) to become a reporting company under the Exchange Act;
(xiii) except with the consent of the General Partner, unless the Person to whom
such Transfer is made is a U.S. person within the meaning of Section 7701(a)(30)
of the Code and provides the General Partner with certification of such status
in such form as is reasonably satisfactory to the General Partner (including,
without limitation, a properly completed IRS Form W-9); or (xiv) if such
Transfer subjects the Partnership to regulation under the Investment Company Act
of 1940, the Investment Advisors Act of 1940 or ERISA, each as amended.

72

--------------------------------------------------------------------------------



(e)    Transfers pursuant to this Article XI may only be made on the first day
of a fiscal quarter of the Partnership, unless the General Partner otherwise
agrees.
(f)    The General Partner shall monitor the transfers of interests in the
Partnership (including any acquisition of Partnership Common Units by the
Partnership or the Company) to determine (i) if such interests could be treated
as being traded on an “established securities market” or a “secondary market (or
the substantial equivalent thereof)” within the meaning of Section 7704 of the
Code and the regulations thereunder and (ii) whether such transfers of interests
could result in the Partnership being unable to qualify for the “safe harbors”
set forth in Regulations Section 1.7704-1 (or such other guidance subsequently
published by the IRS setting forth safe harbors under which interests will not
be treated as “readily tradable on a secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code) (the “PTP
Safe Harbors”). The General Partner shall have the authority (but shall not be
required) to take any steps it determines are necessary or appropriate in its
sole and absolute discretion (i) to prevent any trading of interests which could
cause the Partnership to become a “publicly traded partnership,” within the
meaning of Code Section 7704, or any recognition by the Partnership of such
transfers, (ii) to ensure that one or more of the PTP Safe Harbors is met and/or
(iii) to ensure that the Partnership satisfies the “qualifying income” exemption
of Section 7704(c) of the Code from treatment as a publicly traded partnership
taxable as a corporation.
ARTICLE XII

ADMISSION OF PARTNERS
Section 12.1    Admission of Successor General Partner. A successor to all of
the General Partner’s General Partner Interest pursuant to Section 11.2 hereof
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective immediately prior to such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.
Section 12.2    Admission of Additional Limited Partners.
(a)    A Person (other than an existing Partner) who makes a Capital
Contribution to the Partnership in accordance with this Agreement shall be
admitted to the Partnership as an Additional Limited Partner only upon
furnishing to the General Partner (i) evidence of acceptance, in form and
substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.5 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner.

73

--------------------------------------------------------------------------------



(b)    Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
consent of the General Partner to such admission.
(c)    If any Additional Limited Partner is admitted to the Partnership on any
day other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Partners and Assignees for such Partnership Year shall be
allocated pro rata among such Additional Limited Partner and all other Partners
and Assignees by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d), using the “interim
closing of the books” method or another permissible method selected by the
General Partner. Solely for purposes of making such allocations, each of such
items for the calendar month in which an admission of any Additional Limited
Partner occurs shall be allocated among all the Partners and Assignees including
such Additional Limited Partner, in accordance with the principles described in
Section 11.6(c) hereof. All distributions of Available Cash with respect to
which the Partnership Record Date is before the date of such admission shall be
made solely to Partners and Assignees other than the Additional Limited Partner,
and all distributions of Available Cash thereafter shall be made to all the
Partners and Assignees including such Additional Limited Partner.
Section 12.3    Amendment of Agreement and Certificate of Limited Partnership.
For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.5 hereof.
Section 12.4    Admission of Limited Partners. The Persons listed on Exhibit A
as limited partners of the Partnership shall be admitted to the Partnership as
Limited Partners upon their execution and delivery of this Agreement.
Section 12.5    Limit on Number of Partners. Unless otherwise permitted by the
General Partner, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners (including as Partners for this purpose
those Persons indirectly owning an interest in the Partnership through another
partnership, a limited liability company, a subchapter S corporation or a
grantor trust) that would cause the Partnership to become a reporting company
under the Exchange Act.

74

--------------------------------------------------------------------------------



ARTICLE XIII

DISSOLUTION, LIQUIDATION AND TERMINATION
Section 13.1    Dissolution. The Partnership shall not be dissolved by the
admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each a “Liquidating Event”):
(a)    an event of withdrawal, as defined in the Act (including, without
limitation, bankruptcy), of the sole General Partner unless, within ninety (90)
days after the withdrawal, a “majority in interest” (as such phrase is used in
Section 17‑801(3) of the Act) of the remaining Partners agree in writing, in
their sole and absolute discretion, to continue the business of the Partnership
and to the appointment, effective as of the date of withdrawal, of a successor
General Partner;
(b)    an election to dissolve the Partnership made by the General Partner in
its sole and absolute discretion, with or without the Consent of the Limited
Partners;
(c)    entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Act; or
(d)    the Redemption (or acquisition by the General Partner) of all Partnership
Units other than Partnership Units held by the General Partner.
Section 13.2    Winding Up.
(a)    Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs. The General Partner (or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Limited Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall, subject to the terms of
any Partnership Unit Designation, be applied and distributed in the following
order:
(i)    First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors (including, without limitation, the Partners and their
Assignees) (whether by payment or the making of reasonable provision for payment
thereof); and

75

--------------------------------------------------------------------------------



(ii)    Second, the balance, if any, to the General Partner, the Limited
Partners and any Assignees in accordance with and in proportion to their
positive Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.
The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.
(b)    Notwithstanding the provisions of Section 13.2(a) hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the Partnership
the Liquidator determines that an immediate sale of part or all of the
Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2(a) hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.
(c)    In the event that the Partnership is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article XIII to the Partners and Assignees that have positive Capital
Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2) to the
extent of, and in proportion to, positive Capital Account balances. If the
General Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions and allocations for all taxable
years, including the year during which such liquidation occurs) (a “Capital
Account Deficit”), the General Partner shall make a contribution to the capital
of the Partnership equal to the amount of such deficit. No Partner other than
the General Partner shall be required to make any contribution to the capital of
the Partnership with respect to a Capital Account Deficit, if any, of such
Partner, and such Capital Account Deficit shall not be considered a debt owed to
the Partnership or any other person for any purpose whatsoever. In the sole and
absolute discretion of the General Partner or the Liquidator, a pro rata portion
of the distributions that would otherwise be made to the Partners pursuant to
this Article XIII may be:
(i)    distributed to a trust established for the benefit of the General Partner
and the Limited Partners for the purpose of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership and/or Partnership
activities. The assets of any such trust shall be distributed to the General
Partner and the Limited Partners, from time to time, in the reasonable
discretion of the General Partner, in the same proportions and amounts as would
otherwise have been

76

--------------------------------------------------------------------------------



distributed to the General Partner and the Limited Partners pursuant to this
Agreement; or
(ii)    withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership, provided that such withheld
or escrowed amounts shall be distributed to the General Partner and Limited
Partners in the manner and order of priority set forth in Section 13.2(a) hereof
as soon as practicable.
(d)    In the event that the Partnership issues additional Partnership Units
pursuant to the provisions of Article IV hereof, subject to Sections 7.3(d) and
7.3(e), the General Partner is hereby authorized to make such revisions to this
Section 13.2 as it determines are necessary or desirable to reflect the issuance
and terms of such additional Partnership Units, including, without limitation,
making preferential liquidating distributions to certain classes of Partnership
Units or otherwise altering the priorities for distributions, regardless of the
positive Capital Accounts of any Partner receiving such preferential liquidating
distribution. Such revisions may be made by amendment to this Agreement or may
be established in the Partnership Unit Designation applicable to such
Partnership Units.
Section 13.3    Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article XIII, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have distributed the Property in
kind to the Partners and the Assignees, who shall be deemed to have contributed
all of its assets and liabilities to a new partnership in exchange for an
interest in the new partnership; and, immediately thereafter, distributed
interests in the new partnership to the Partners in accordance with their
respective Capital Accounts in liquidation of the Partnership, and the new
partnership is deemed to continue the business of the Partnership. Nothing in
this Section 13.3 shall be deemed to have constituted any Assignee as a
Substituted Limited Partner without compliance with the provisions of
Section 11.4 hereof.
Section 13.4    Rights of Limited Partners. Except as otherwise provided in this
Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Limited Partner
shall have the right or power to demand or receive property other than cash from
the Partnership and (c) no Limited Partner shall have priority over any other
Limited Partner as to the return of its Capital Contributions, distributions or
allocations.
Section 13.5    Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Partners and, in the General
Partner’s sole and absolute discretion or as required by the Act, to all other
parties with whom the Partnership regularly conducts business (as determined in
the sole and absolute

77

--------------------------------------------------------------------------------



discretion of the General Partner), and the General Partner may, or, if required
by the Act, shall, publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the sole and absolute discretion of the General Partner).
Section 13.6    Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership or association in jurisdictions
other than the State of Delaware shall be cancelled, and such other actions as
may be necessary to terminate the Partnership shall be taken.
Section 13.7    Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.
ARTICLE XIV

PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS;
AMENDMENTS; MEETINGS
Section 14.1    Procedures for Actions and Consents of Partners. The actions
requiring consent or approval of Limited Partners pursuant to this Agreement,
including Section 7.3 hereof, or otherwise pursuant to applicable law, are
subject to the procedures set forth in this Article XIV.
Section 14.2    Amendments. Amendments to this Agreement may only be proposed by
the General Partner. Following such proposal, the General Partner shall submit
any proposed amendment to the Limited Partners. The General Partner shall seek
the written consent of the Limited Partners on the proposed amendment or shall
call a meeting to vote thereon and to transact any other business that the
General Partner may deem appropriate. For purposes of obtaining a written
consent, the General Partner may require a response within a reasonable
specified time, but not less than fifteen (15) days, and failure to respond in
such time period shall constitute a consent that is consistent with the General
Partner’s recommendation with respect to the proposal; provided, however, that
an action shall become effective at such time as requisite consents are received
even if prior to such specified time. Any waiver, amendment or other
modification of any provisions of the Partnership Agreement with respect to the
rights or interests of holders of a class of Partnership Units (the “Affected
Units”) which is set forth in a Partnership Unit Designation shall, unless the
contrary is expressly provided therein, apply equally to the holders (including
any transferees) of any Partnership Units which may from time to time be
received upon conversion of such Affected Units.

78

--------------------------------------------------------------------------------



Section 14.3    Meetings of the Partners.
(a)    Meetings of the Partners may only be called by the General Partner. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Partners not less than seven (7) days nor more
than ninety (90) days prior to the date of such meeting. Partners may vote in
person or by proxy at such meeting. Whenever the vote or Consent of Partners is
permitted or required under this Agreement, such vote or Consent may be given at
a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.3(b) hereof.
(b)    Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement for the action
in question). Such consent may be in one instrument or in several instruments,
and shall have the same force and effect as a vote of a majority of the
Percentage Interests of the Partners (or such other percentage as is expressly
required by this Agreement). Such consent shall be filed with the General
Partner. An action so taken shall be deemed to have been taken at a meeting held
on the effective date so certified.
(c)    Each Limited Partner may authorize any Person or Persons to act for it by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy (or there is
receipt of a proxy authorizing a later date). Every proxy shall be revocable at
the pleasure of the Limited Partner executing it, such revocation to be
effective upon the Partnership’s receipt of written notice of such revocation
from the Limited Partner executing such proxy.
(d)    Each meeting of Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the General
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s stockholders.
Section 14.4    Voting Rights of LTIP Units. LTIP Unitholders shall (a) have
those voting rights required from time to time by applicable law, if any, (b)
have the same voting rights as a holder of Partnership Common Units, with the
LTIP Units voting as a single class with the Partnership Common Units and having
one vote per LTIP Unit; and (c) have the additional voting rights that are
expressly set forth below. So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the LTIP Unitholders who
hold at least a majority of the LTIP Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of the Partnership Agreement applicable to LTIP Units so as to
materially and adversely affect any right, privilege or voting power of the LTIP
Units or the LTIP Unitholders as such, unless such amendment, alteration, or
repeal affects equally,

79

--------------------------------------------------------------------------------



ratably and proportionately the rights, privileges and voting powers of the
holders of Partnership Common Units; but subject, in any event, to the following
provisions:
(i)    With respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 4.9 hereof, the consummation of such Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and
(ii)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional
Partnership Common Units, LTIP Units or Partnership Preferred Units, whether
ranking senior to, junior to, or on a parity with the LTIP Units with respect to
distributions and the distribution of assets upon liquidation, dissolution or
winding up, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Partnership
Common Units.
ARTICLE XV

GENERAL PROVISIONS
Section 15.1    Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication (including by e-mail, facsimile, or commercial courier
service) to the Partner or Assignee at the address set forth in Exhibit A or
such other address of which the Partner shall notify the General Partner in
writing.
Section 15.2    Titles and Captions. All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.
Section 15.3    Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
Section 15.4    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

80

--------------------------------------------------------------------------------



Section 15.5    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 15.6    Waiver.
(a)    No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
(b)    The restrictions, conditions and other limitations on the rights and
benefits of the Limited Partners contained in this Agreement, and the duties,
covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time; provided, however, that
any such waiver or relinquishment may not be made if it would have the effect of
(i) creating liability for any other Limited Partner, (ii) causing the
Partnership to cease to qualify as a limited partnership, (iii) reducing the
amount of cash otherwise distributable to the Limited Partners, (iv) resulting
in the classification of the Partnership as an association or publicly traded
partnership taxable as a corporation or (v) violating the Securities Act, the
Exchange Act or any state “blue sky” or other securities laws; provided,
further, that any waiver relating to compliance with the Ownership Limit or
other restrictions in the Charter shall be made and shall be effective only as
provided in the Charter.
Section 15.7    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.
Section 15.8    Applicable Law. This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law. In the event of a conflict between
any provision of this Agreement and any non-mandatory provision of the Act, the
provisions of this Agreement shall control and take precedence.
Section 15.9    Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.
Section 15.10    Invalidity of Provisions. If any provision of this Agreement is
or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
Section 15.11    Limitation to Preserve REIT Status. Notwithstanding anything
else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to any REIT Partner or its
officers, directors, employees or agents, whether as a

81

--------------------------------------------------------------------------------



reimbursement, fee, expense or indemnity (a “REIT Payment”), would otherwise
cause the REIT Partner to fail to satisfy the requirements of Code Section
856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other provision
of this Agreement, the amount of such REIT Payments, as selected by the General
Partner in its discretion from among items of potential distribution,
reimbursement, fees, expenses and indemnities, shall be reduced for any
Partnership Year so that the REIT Payments, as so reduced, for or with respect
to such REIT Partner shall not exceed the lesser of:
(i)    an amount equal to the excess, if any, of (a) four and nine-tenths
percent (4.9%) of the REIT Partner’s total gross income (but excluding the
amount of any REIT Payments) for the Partnership Year that is described in
subsections (A) through (H) of Code Section 856(c)(2) over (b) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through (H)
of Code Section 856(c)(2) (but not including the amount of any REIT Payments);
or
(ii)    an amount equal to the excess, if any, of (a) twenty-four percent (24%)
of the REIT Partner’s total gross income (but excluding the amount of any REIT
Payments) for the Partnership Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code Section
856(c)(3) (but not including the amount of any REIT Payments);
provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel or a ruling from the IRS that the
receipt of such excess amounts shall not adversely affect the REIT Partner’s
ability to qualify as a REIT. To the extent that REIT Payments may not be made
in a Partnership Year as a consequence of the limitations set forth in this
Section 15.11, such REIT Payments shall carry over and shall be treated as
arising in the following Partnership Year. The purpose of the limitations
contained in this Section 15.11 is to prevent any REIT Partner from failing to
qualify as a REIT under the Code by reason of such REIT Partner’s share of
items, including distributions, reimbursements, fees, expenses or indemnities,
receivable directly or indirectly from the Partnership, and this Section 15.11
shall be interpreted and applied to effectuate such purpose.
Section 15.12    No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

82

--------------------------------------------------------------------------------



Section 15.13    No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Partners,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership (other than as expressly
set forth herein with respect to Indemnitees) shall have the right to enforce
the right or obligation of any Partner to make Capital Contributions or loans to
the Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.
Section 15.14    No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the Holders of Partnership Units any
rights whatsoever as stockholders of the General Partner, including without
limitation any right to receive dividends or other distributions made to
stockholders of the General Partner or to vote or to consent or receive notice
as stockholders in respect of any meeting of stockholders for the election of
directors of the General Partner or any other matter.
ARTICLE XVI

SERIES SN PREFERRED UNITS
Section 16.1    Number. As of the close of business on the date this Agreement
was adopted, the total number of Series SN Preferred Units issued and
outstanding will be 340,000.
Section 16.2    Distributions.
(a)    The Company, in its capacity as the holder of the then outstanding Series
SN Preferred Units, shall be entitled to receive distributions payable in cash
at the rate per annum of 4.625% of the Liquidation Preference (as defined below)
(the “Series SN Annual Distribution Rate”). Such distributions with respect to
each Series SN Preferred Unit shall be cumulative from, and including, July 1,
2015 or the most recent Distribution Payment Date, as the case may be, to but
excluding the next following Distribution Payment Date or the Mandatory
Redemption Date, as the case may be.
(b)    The amount of distribution per Series SN Preferred Unit accruing in a
Distribution Period shall be computed on the basis of twelve 30-day months and a
360-day year. The Company, in its capacity as the holder of the then outstanding
Series SN Preferred Units, shall not be entitled to any distributions, whether
payable in cash, property or securities, in excess of cumulative distributions,
as herein provided, on the Series SN Preferred Units. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on the Series SN Preferred Units that may be in arrears.

83

--------------------------------------------------------------------------------



Section 16.3    Liquidation Preference.
(a)    In the event of any liquidation, dissolution or winding up of the
Partnership or the Company, whether voluntary or involuntary, before any payment
or distribution of the assets of the Partnership shall be made to or set apart
for the holders of Junior Units, the Company, in its capacity as the holder of
the Series SN Preferred Units, shall be entitled to receive One Thousand Dollars
($1,000.00) per Series SN Preferred Unit (the “Liquidation Preference”) plus an
amount equal to all distributions (whether or not earned or declared) accrued
and unpaid thereon to the date of final distribution to the Company, in its
capacity as such holder; but the Company, in its capacity as the holder of
Series SN Preferred Units, shall not be entitled to any further payment. If,
upon any such liquidation, dissolution or winding up of the Partnership or the
Company, the assets of the Partnership, or proceeds thereof, distributable to
the Company, in its capacity as the holder of Series SN Preferred Units, shall
be insufficient to pay in full the preferential amount aforesaid and liquidating
payments on any other units of the Partnership ranking on a parity with the
Series SN Preferred Units as to such distribution, then such assets, or the
proceeds thereof, shall be distributed among the Company, in its capacity as the
holder of such Series SN Preferred Units, and the holders of any such other
units ratably in accordance with the respective amounts that would be payable on
such Series SN Preferred Units and any such other units if all amounts payable
thereon were paid in full. For the purposes of this Section 16.3 (i) a
consolidation or merger of the Partnership or the Company with one or more
entities, (ii) a statutory share exchange by the Partnership or the Company and
(iii) a sale or transfer of all or substantially all of the Partnership’s or the
Company’s assets, shall not be deemed to be a liquidation, dissolution or
winding up, voluntary or involuntary, of the Partnership or the Company.
(b)    Subject to the rights of the holders of Partnership Units of any series
or class or classes of shares ranking on a parity with or prior to the Series SN
Preferred Units upon any liquidation, dissolution or winding up of the Company
or the Partnership, after payment shall have been made in full to the Company,
in its capacity as the holder of the Series SN Preferred Units, as provided in
this Section, any series or class or classes of Junior Units shall, subject to
any respective terms and provisions applying thereto, be entitled to receive any
and all assets remaining to be paid or distributed, and the Company, in its
capacity as the holder of the Series SN Preferred Units, shall not be entitled
to share therein.
Section 16.4    Redemption of the Series SN Preferred Units.
(a)    Redemption on December 15, 2016.
(i)    Redemption in Cash. The Series SN Preferred Units shall be redeemed on
December 15, 2016. Such redemption of Series SN Preferred Units shall occur
substantially concurrently with the settlement by the Company of the Notes (the
“Mandatory Redemption Date”) and shall be for cash, at a redemption price of
$1,000.00 per Series SN Preferred Unit plus any accrued and unpaid distributions
thereon with respect to the Series SN Preferred Units to, but not including, the
Mandatory Redemption Date (the “Mandatory Redemption Price”).

84

--------------------------------------------------------------------------------



(ii)    Redemption in Partnership Common Units. The Company, at its election,
may cause the Partnership to redeem the Series SN Preferred Units, in whole or
in part, by delivering Partnership Common Units in lieu of cash in an amount of
Partnership Common Units equal to the amount of Common Stock delivered to each
holder of Notes under Article 12 of the Indenture at the times specified in
Article 12 of the Indenture, plus cash in the amount of accrued and unpaid
distributions thereon with respect to the Series SN Preferred Units to, but not
including the Mandatory Redemption Date (the “Alternative Mandatory Redemption
Price”).
(b)    Redemption Prior to December 15, 2016.
(i)    The Series SN Preferred Units may be redeemed, in whole or in part, at
the option of the Company, in its capacity as the holder of the Series SN
Preferred Units, at any time, provided that the Company shall redeem an
equivalent number of Notes. Such redemption of Series SN Preferred Units shall
occur substantially concurrently with the redemption by the Company of such
Notes (the “Optional Redemption Date”) and shall be for cash, at the redemption
price specified in Section 11.01(a) of the Indenture (the “Optional Redemption
Price”).
(c)    If the Company redeems any units of Series SN Preferred Units as
described in this Section 16.4, the Partnership may use any available cash to
pay the Redemption Price, and the Partnership will not be required to pay the
Redemption Price only out of the proceeds from the contribution by the Company
or the issuance of other equity securities or any other specific source. Upon
redemption of Series SN Preferred Units by the Partnership on the Redemption
Date, each Series SN Preferred Unit so redeemed shall be converted into the
right to receive the Redemption Price.
(d)    From and after the Redemption Date (unless the Partnership shall fail to
make available the amount of cash and/or Partnership Common Units necessary to
effect such redemption), (i) except as otherwise provided herein, distributions
on the Series SN Preferred Units so called for redemption shall cease to accrue,
(ii) said units shall no longer be deemed to be outstanding, and (iii) all
rights of the holders thereof as holders of Series SN Preferred Units of the
Partnership shall cease (except the rights to receive the cash and/or
Partnership Common Units payable upon such redemption, without interest thereon,
upon surrender and endorsement of their certificates if so required and to
receive any distributions payable thereon).
(e)    As promptly as practicable after the surrender of the certificates, if
any, for any such Series SN Preferred Units so redeemed, such Series SN
Preferred Units shall be exchanged for the cash and/or Partnership Common Units
(without interest thereon) for which such Series SN Preferred Units have been
redeemed. If fewer than all the Series SN Preferred Units evidenced by any
certificate are redeemed, the Partnership shall provide sufficient proof
evidencing the unredeemed Series SN Preferred Units without cost to the holder
thereof.
Section 16.5    Repurchase at Option of Company upon a Change in Control.

85

--------------------------------------------------------------------------------



(a)    The Series SN Preferred Units are not convertible into or redeemable or
exchangeable for any other property or securities of the Company or the
Partnership at the option of any holder of Series SN Preferred Units, except as
provided in Section 16.4 and this Section 16.5.
(b)    In the event that a holder of Notes exercises its right to require the
Company to repurchase such Holder’s Notes not previously called for redemption,
in whole or in part, pursuant to the terms of the “Repurchase at Option of
Holders upon a Change in Control” set forth in Article 13 of the Indenture,
then, concurrently therewith, an equivalent number of Series SN Preferred Units
of the Partnership held by the Company shall be redeemed for cash equal to the
Change in Control Purchase Price. Any such redemption will be effective at the
same time the redemption of the Notes is effective.
Section 16.6    Ranking.
(a)    Any class or series of Partnership Units shall be deemed to rank:
(i)     prior to the Series SN Preferred Units, as to the payment of
distributions or as to distribution of assets upon liquidation, dissolution or
winding up of the Company or the Partnership, if the holders of such class or
series of Preferred Units shall be entitled to the receipt of distributions or
of amounts distributable upon liquidation, dissolution or winding up, as the
case may be, in preference or priority to the holders of Series SN Preferred
Units;
(ii)    on a parity with the Series SN Preferred Units, as to the payment of
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the Company or the Partnership, whether or not the distribution
rates, distribution payment dates or redemption or liquidation prices per
Partnership Unit be different from those of the Series SN Preferred Units, if
the holders of such Partnership Units of such class or series and the Series SN
Preferred Units shall be entitled to the receipt of distributions or of amounts
distributable upon liquidation, dissolution or winding up, as the case may be,
in proportion to their respective amounts of accrued and unpaid distributions
per Partnership Unit or liquidation preferences, without preference or priority
one over the other; and
(iii)    junior to the Series SN Preferred Units, as to the payment of
distributions or as to the distribution of assets upon liquidation, dissolution
or winding up of the General Partner or the Partnership, if such class or series
of Partnership Units shall be Partnership Common Units or if the holders of
Series SN Preferred Units shall be entitled to receipt of distribution or of
amounts distributable upon liquidation, dissolution or winding up, as the case
may be, in preference or priority to the holders of Partnership Units of such
class or series (“Junior Units”).
(b)    The holders of Series SN Preferred Units shall be entitled to the receipt
of distributions and of amounts distributable upon liquidation, dissolution or
winding up in

86

--------------------------------------------------------------------------------



proportion to their respective amounts of accumulated and unpaid distributions
per Partnership Unit or liquidation preference, without preference or priority
one over the other, except that:
(i)    the Series SN Preferred Units shall be Preferred Partnership Units and
shall receive distributions on a basis pari passu with other Partnership Units,
if any, receiving distributions pursuant to Section 5.1(i) of the Agreement; and
(ii)     Distributions made pursuant to Section 16.6(b)(i) shall be made pro
rata with other distributions made to other Partnership Units as to which they
rank pari passu based on the ratio of the amounts to be paid the Series SN
Preferred Units and such other Partnership Units, as applicable, to the total
amounts to be paid in respect of the Series SN Preferred Units and such other
Partnership Units taken together on the Partnership Record Date.
Section 16.7    Voting.
(a)    Except as required by law, the Company, in its capacity as the holder of
the Series SN Preferred Units, shall not be entitled to vote at any meeting of
the Partners or for any other purpose or otherwise to participate in any action
taken by the Partnership or the Partners, or to receive notice of any meeting of
the Partners.
(b)    So long as any Series SN Preferred Units are outstanding, the General
Partner shall not authorize the creation of Partnership Units of any new class
or series or any interest in the Partnership convertible, exchangeable or
redeemable into Partnership Units of any new class or series ranking prior to
the Series SN Preferred Units in the distribution of assets on any liquidation,
dissolution or winding up of the General Partner or the Partnership or in the
payment of distributions unless such Partnership Units are issued to the General
Partner and the distribution and redemption (but not voting) rights of such
Partnership Units are substantially similar to the terms of securities issued by
the General Partner and the proceeds or other consideration from the issuance of
such securities have been or are concurrently with such issuance contributed to
the Partnership.
Section 16.8    Restrictions on Ownership and Transfer. The Series SN Preferred
Units shall be owned and held solely by the Company.
Section 16.9    General.
(a)    The rights of the Company, in its capacity as the holder of the Series SN
Preferred Units, are in addition to and not in limitation on any other rights or
authority of the Company, in any other capacity, under the Agreement. In
addition, nothing contained in this Article 16 shall be deemed to limit or
otherwise restrict any rights or authority of the Company under the Agreement,
other than in its capacity as the holder of the Series SN Preferred Units.
(b)    Anything herein contained to the contrary notwithstanding, the General
Partner shall take all steps that it determines are necessary or appropriate
(including modifying the foregoing terms of the Series SN Preferred Units) to
ensure that the Series SN Preferred Units (including, without limitation, the
redemption terms thereof) permit the Company to satisfy its obligations
(including, without limitation, its obligations to make interest payments on the

87

--------------------------------------------------------------------------------



Notes) with respect to the Notes, it being the intention that the terms of the
Series SN Preferred Units shall be substantially similar to the terms of the
Notes.




[the next page is the signature page]





88

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.


GENERAL PARTNER:


NORTHSTAR REALTY EUROPE CORP.
a Maryland corporation




By:     /s/ Trevor K. Ross            
Name: Trevor K. Ross
Title:     General Counsel




LIMITED PARTNER:


NORTHSTAR REALTY EUROPE CORP.
a Maryland corporation




By:     /s/ Ronald J. Lieberman        
Name: Ronald J. Lieberman
Title:     Executive Vice President and General Counsel




INITIAL LIMITED PARTNER:
NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP, a Delaware limited partnership


By:    __/s/ Ronald J. Lieberman__________
Name: Ronald J. Lieberman
Title:     Executive Vice President and General Counsel

89

--------------------------------------------------------------------------------



ANNEX A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of
NorthStar Realty Europe Limited Partnership, hereby becomes a party to the
Amended and Restated Agreement of Limited Partnership of NorthStar Realty Europe
Limited Partnership, as amended through the date hereof (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement.
Signature Line for Limited Partner:


_____________________
Name: _______________
Date: ________________


Address of Limited Partner:
______________________
______________________






--------------------------------------------------------------------------------



EXHIBIT A
PARTNERS AND PARTNERSHIP UNITS
Dated: October 31, 2015
Name and Address of Partners
 
Partnership Units (Type and Amount)
General Partner:
 
 
 
 
 
NORTHSTAR REALTY EUROPE CORP.
399 Park Avenue, 18th Fl.
New York, NY 10022
 
N/A
 
 
 
 
 
 
Limited Partners:
 
 
 
 
 
NORTHSTAR REALTY EUROPE CORP.
399 Park Avenue, 18th Fl.
New York, NY 10022
 
63,369,617 Partnership Common Units
 
 
 
Various—On file with General Partner
 
623,607 Partnership Common Units
 
 
 
 
 
 
LTIP Unit Holders:
 
 
 
 
 
Various Holders—On file with General Partner
 
0 LTIP Units
 
 
 
 
 
 
Unit Holder:
 
 
 
 
 
NORTHSTAR REALTY EUROPE CORP.
399 Park Avenue, 18th Fl.
New York, NY 10022
 
340,000 Series SN Preferred Units
 
 
 




Exhibit A-1

--------------------------------------------------------------------------------



EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
In accordance with Section 8.6 of the Amended and Restated Agreement of Limited
Partnership (the “Agreement”) of NorthStar Realty Europe Limited Partnership the
undersigned hereby irrevocably (i) presents for redemption ________ Partnership
Common Units in NorthStar Realty Europe Limited Partnership in accordance with
the terms of the Agreement and the Partnership Common Unit redemption right
referred to in Section 8.6 thereof, (ii) surrenders such Partnership Common
Units and all right, title and interest therein and (iii) directs that the Cash
Amount or REIT Shares Amount (as defined in the Agreement) as determined by the
General Partner deliverable upon exercise of the Partnership Common Unit
redemption right be delivered to the address specified below, and if REIT Shares
(as defined in the Agreement) are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.
Dated:________ __, _____
Name of Limited Partner:
_______________________________________
(Signature of Limited Partner)




_______________________________________
(Mailing Address)




_______________________________________
(City) (State) (Zip Code)


Signature Guaranteed by:




_______________________________________


If REIT Shares are to be issued, issue to:
Please insert social security or identifying number:
Name:



Exhibit B-1

--------------------------------------------------------------------------------



EXHIBIT C
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO PARTNERSHIP COMMON UNITS


The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units in NorthStar Realty Europe Limited Partnership (the
“Partnership”) set forth below into Partnership Common Units in accordance with
the terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended; and (ii) directs that any cash in lieu of Partnership
Common Units that may be deliverable upon such conversion be delivered to the
address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent to or approval of all persons or entities, if any, having the right to
consent or approve such conversion.
Name of Holder:
 
 
(Please Print: Exact Name as Registered with Partnership)
 
 
Number of LTIP Units to be Converted:
 
 
 
Date of this Notice:
 

 
(Signature of Holder: Sign Exact Name as Registered with Partnership
 

 
(Street Address)

 
 
 
(City)
(State)
(Zip Code)

Signature Guaranteed by:
 




Exhibit C-1

--------------------------------------------------------------------------------



EXHIBIT D
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF
LTIP UNITS INTO PARTNERSHIP COMMON UNITS
NorthStar Realty Europe Limited Partnership (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the holder of LTIP
Units set forth below to be converted into Partnership Common Units in
accordance with the terms of the Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended.
Name of Holder:
 
 
(Please Print: Exact Name as Registered with Partnership)
 
 
Number of LTIP Units to be Converted:
 
 
 
Date of this Notice:
 




Exhibit D-1